Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Robert
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        W.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Kamphuis, Jr.
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Bob W. Kamphuis
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3481
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101
                    19-45450-pjs          DocVoluntary
                                              1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                       Petition for Individuals Filing for Bankruptcy
                                                                                                                               Page 1 of 202          page 1
Debtor 1   Robert W. Kamphuis, Jr.                                                                   Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 1209 Silver Ridge Court
                                 Greenville, MI 48838
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Montcalm
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)

                                 Partner/Business




Official Form 101
                 19-45450-pjs           DocVoluntary
                                            1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                     Petition for Individuals Filing for Bankruptcy
                                                                                                                         Page 2 of 202                 page 2
Debtor 1    Robert W. Kamphuis, Jr.                                                                       Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                  Business
                                              Debtor      Thomas David Rose                                            Relationship to you        Partner
                                                          Eastern District of
                                                          Michigan, Southern
                                              District    Division                      When     4/10/19               Case number, if known      19-45442
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101
                 19-45450-pjs            DocVoluntary
                                             1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                      Petition for Individuals Filing for Bankruptcy
                                                                                                                              Page 3 of 202               page 3
Debtor 1    Robert W. Kamphuis, Jr.                                                                        Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101
                 19-45450-pjs            DocVoluntary
                                             1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                      Petition for Individuals Filing for Bankruptcy
                                                                                                                               Page 4 of 202           page 4
Debtor 1    Robert W. Kamphuis, Jr.                                                                    Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101
                  19-45450-pjs             DocVoluntary
                                               1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                        Petition for Individuals Filing for Bankruptcy
                                                                                                                           Page 5 of 202                 page 5
Debtor 1    Robert W. Kamphuis, Jr.                                                                       Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Robert W. Kamphuis, Jr.
                                 Robert W. Kamphuis, Jr.                                           Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     April 9, 2019                                     Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101
                 19-45450-pjs           DocVoluntary
                                            1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                     Petition for Individuals Filing for Bankruptcy
                                                                                                                               Page 6 of 202                page 6
Debtor 1   Robert W. Kamphuis, Jr.                                                                        Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Stuart A. Gold                                                 Date         April 9, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Stuart A. Gold P27766
                                Printed name

                                Gold, Lange & Majoros PC
                                Firm name

                                24901 Northwestern Hwy.
                                Suite 444
                                Southfield, MI 48075
                                Number, Street, City, State & ZIP Code

                                Contact phone     (248) 350-8220                             Email address         sgold@glmpc.com
                                P27766 MI
                                Bar number & State




                19-45450-pjs
Official Form 101
                                        DocVoluntary
                                            1 Filed       04/10/19 Entered 04/10/19 14:06:16
                                                     Petition for Individuals Filing for Bankruptcy
                                                                                                                              Page 7 of 202              page 7
 Fill in this information to identify your case:

 Debtor 1                   Robert W. Kamphuis, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $              70,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             109,373.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             179,373.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             107,037.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          8,267,816.91


                                                                                                                                     Your total liabilities $             8,374,853.91


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                5,554.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,549.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                   19-45450-pjs                 Doc 1            Filed 04/10/19                   Entered 04/10/19 14:06:16                                 Page 8 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                    Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                19-45450-pjs                Doc 1           Filed 04/10/19      Entered 04/10/19 14:06:16               Page 9 of 202
 Fill in this information to identify your case and this filing:

 Debtor 1                    Robert W. Kamphuis, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF MICHIGAN

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1209 Silver Ridge Court                                                        Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Greenville                        MI        48838-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $140,000.00                  $70,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenancy by the Entireties
        Montcalm                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                joint with Betsy E. Kamphuis
                                                                                2018 SEV $57,000.00


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $70,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                  19-45450-pjs                    Doc 1             Filed 04/10/19                 Entered 04/10/19 14:06:16                       Page 10 of 202
 Debtor 1        Robert W. Kamphuis, Jr.                                                                            Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       2010                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Subaru                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       Legacy                                          Debtor 2 only
                                              approx.                                                                         Current value of the      Current value of the
         Approximate mileage:                260,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $2,500.00                  $2,500.00
                                                                     (see instructions)



  3.2    Make:       2014                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Subaru                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       Impreza                                         Debtor 2 only
                                              approx.                                                                         Current value of the      Current value of the
         Approximate mileage:                 50,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $10,000.00                 $10,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $12,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furniture including appliances
                                    joint with non-filing spouse - $15,000.00 total                                                                                 $7,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics tvs, cell phones, etc
                                    joint with non-filing spouse - $2,000.00 total                                                                                  $1,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                 Entered 04/10/19 14:06:16                         Page 11 of 202
 Debtor 1       Robert W. Kamphuis, Jr.                                                             Case number (if known)

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Grandfather clock
                                    joint with non-filing spouse - $5,000.00 total                                                               $2,500.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Exercise equipment, bikes, etc.
                                    joint with non-filing spouse - $500.00 total                                                                   $250.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing                                                                                                     $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Jewelry                                                                                                      $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    Dog
                                    joint with non-filing spouse                                                                                       $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $13,250.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19        Entered 04/10/19 14:06:16               Page 12 of 202
 Debtor 1         Robert W. Kamphuis, Jr.                                                                                       Case number (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                   Cash                                    $25.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Chase Bank ending #4327
                                              17.1.       Checking                                joint with non-filing spouse - negative $107.00                            $0.00


                                                                                                  Chase Bank ending #1153
                                              17.2.       Checking                                joint with non-filing spouse - $102.00                                   $51.00

                                                                                                  Chase Bank - disabiled sister's bank account,
                                                                                                  Debtor is listed jointly for emergency purposes
                                                                                                  only, none of the funds in the account belong to
                                                                                                  the Debtor
                                              17.3.       Checking                                joint with Kathy Kamphuis, sister - $743.00 total                          $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                               % of ownership:

                                                  Deliver Dental Solutions, Inc. dba Detroit Dental
                                                  Institute joint with Thomas Rose - currently not
                                                  operating
                                                  Shareholder interest valuation based on book value
                                                  - value of assets do not exceed outstanding
                                                  liabilities.                                                                        50%          %                         $0.00


                                                  DDS-Tapestry Dental, LLC dba Tapesry Dental -
                                                  joint with Thomas Rose - not currently operating
                                                  Deliver Dental Solutions, Inc. dba Detroit Dental
                                                  Institute joint with Thomas Rose - currently not
                                                  operating
                                                  Shareholder interest valuation based on book value
                                                  - value of assets do not exceed outstanding
                                                  liabilities.                                                                         50          %                         $0.00


                                                  Blackjack BBQ, Rib, Kabobs, Pizza, Inc. dba Rage
                                                  Pizza - currently operating
                                                  Assets DO exceed liabilities                                                         6           %                    Unknown


                                                  Caring4Nurses (est.)                                                                10%          %                         $0.00



Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

                19-45450-pjs                         Doc 1               Filed 04/10/19                         Entered 04/10/19 14:06:16              Page 13 of 202
 Debtor 1         Robert W. Kamphuis, Jr.                                                                     Case number (if known)


                                            Belize Resort Holding Company (est.)                                    10%         %                            $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA                               TransAmerica                                                               $2,000.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                19-45450-pjs                    Doc 1      Filed 04/10/19            Entered 04/10/19 14:06:16                      Page 14 of 202
 Debtor 1       Robert W. Kamphuis, Jr.                                                                  Case number (if known)

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Accrued 2018 tax refund estimated based on
                                                             2017
                                                             IRS = $30,520.00
                                                             SOM = $6,870.00
                                                             joint with non-filing spouse - $37,390.00
                                                             total                                           IRS and State                      $18,695.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      One or more of the debtor's businesses set forth in paragraph 19,
                                                      may reflect officer or shareholder loans owing to the debtor. The
                                                      debtor has, from time to time, contributed funds to the businesses
                                                      for on going opeartions. Debtor is of the opinion that, with the
                                                      exception of Blackjack BBQ, any such obligations owing to him
                                                      are uncollectable or otherwise may be deemed capital
                                                      contributions. Debtor believes he is owed $30,000 from Blackjack
                                                      BBQ                                                                                       $30,000.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         BCBS health insurance                                                                                          $0.00


                                         Northwestern long term care policy - with
                                         no cash value                                                                                                  $0.00


                                         Northwestern Mutual life insurance policy -
                                         whole life                                           Spouse                                                $959.00


                                         Northwestern disability insurance policy -
                                         with no cash value                                                                                             $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19        Entered 04/10/19 14:06:16                  Page 15 of 202
 Debtor 1        Robert W. Kamphuis, Jr.                                                                                         Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          Possible lawsuit against Advantage Community Health Centers
                                                          for tortious business interference
                                                          David M. Black, Esq. - Southfield                                                                                     Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Uncashed paychecks - Debtor has not received pay since
                                                          November                                                                                                           $31,893.00



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $83,623.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

                19-45450-pjs                   Doc 1            Filed 04/10/19                    Entered 04/10/19 14:06:16                                    Page 16 of 202
 Debtor 1         Robert W. Kamphuis, Jr.                                                                                               Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                $70,000.00
 56. Part 2: Total vehicles, line 5                                                                           $12,500.00
 57. Part 3: Total personal and household items, line 15                                                      $13,250.00
 58. Part 4: Total financial assets, line 36                                                                  $83,623.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $109,373.00               Copy personal property total           $109,373.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $179,373.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                19-45450-pjs                     Doc 1             Filed 04/10/19                     Entered 04/10/19 14:06:16                                 Page 17 of 202
 Fill in this information to identify your case:

 Debtor 1                 Robert W. Kamphuis, Jr.
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      1209 Silver Ridge Court Greenville, MI                         $70,000.00                                $25,149.00      11 U.S.C. § 522(d)(1)
      48838 Montcalm County
      joint with Betsy E. Kamphuis                                                         100% of fair market value, up to
      2018 SEV $57,000.00                                                                  any applicable statutory limit
      Line from Schedule A/B: 1.1

      Legacy 2010 Subaru approx. 260,000                              $2,500.00                                  $2,500.00     11 U.S.C. § 522(d)(2)
      miles
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Impreza 2014 Subaru approx. 50,000                             $10,000.00                                  $1,250.00     11 U.S.C. § 522(d)(5)
      miles
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household goods and furniture                                   $7,500.00                                  $7,500.00     11 U.S.C. § 522(d)(3)
      including appliances
      joint with non-filing spouse - $15,000.00                                            100% of fair market value, up to
      total                                                                                any applicable statutory limit
      Line from Schedule A/B: 6.1

      Electronics tvs, cell phones, etc                               $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(3)
      joint with non-filing spouse - $2,000.00
      total                                                                                100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                          any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                  19-45450-pjs             Doc 1           Filed 04/10/19             Entered 04/10/19 14:06:16                  Page 18 of 202
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Grandfather clock                                                $2,500.00                                  $2,500.00     11 U.S.C. § 522(d)(3)
     joint with non-filing spouse - $5,000.00
     total                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 8.1                                                           any applicable statutory limit

     Exercise equipment, bikes, etc.                                     $250.00                                   $250.00     11 U.S.C. § 522(d)(3)
     joint with non-filing spouse - $500.00
     total                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 9.1                                                           any applicable statutory limit

     Clothing                                                         $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry                                                          $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dog                                                                    $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     joint with non-filing spouse
     Line from Schedule A/B: 13.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $25.00                                    $25.00     11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Chase Bank ending #4327                                      $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     joint with non-filing spouse - negative
     $107.00                                                                               100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Checking: Chase Bank ending #1153                                    $51.00                                    $51.00     11 U.S.C. § 522(d)(5)
     joint with non-filing spouse - $102.00
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Chase Bank - disabiled                                       $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     sister's bank account, Debtor is listed
     jointly for emergency purposes only,                                                  100% of fair market value, up to
     none of the funds in the account belong                                               any applicable statutory limit
     to the Debtor
     joint with Kathy Kamphuis, sister -
     $743.00 total
     Line from Schedule A/B: 17.3

     Deliver Dental Solutions, Inc. dba                                     $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     Detroit Dental Institute joint with
     Thomas Rose - currently not operating                                                 100% of fair market value, up to
     Shareholder interest valuation based on                                               any applicable statutory limit
     book value - value of assets do not
     exceed outstanding liabilities.
     50%
     Line from Schedule A/B: 19.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19             Entered 04/10/19 14:06:16                  Page 19 of 202
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     DDS-Tapestry Dental, LLC dba                                           $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     Tapesry Dental - joint with Thomas
     Rose - not currently operating                                                        100% of fair market value, up to
     Deliver Dental Solutions, Inc. dba                                                    any applicable statutory limit
     Detroit Dental Institute joint with
     Thomas Rose - currently not operating
     Shareholder interest valuation based on
     book val
     Line from Schedule A/B: 19.2

     Blackjack BBQ, Rib, Kabobs, Pizza, Inc.                           Unknown                                        $0.00    11 U.S.C. § 522(d)(5)
     dba Rage Pizza - currently operating
     Assets DO exceed liabilities                                                          100% of fair market value, up to
     6 % ownership                                                                         any applicable statutory limit
     Line from Schedule A/B: 19.3

     IRA: TransAmerica                                                $2,000.00                                       100%     11 U.S.C. § 522(d)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: TransAmerica                                                $2,000.00                                       100%     11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: TransAmerica                                                $2,000.00                                       100%     11 USC 541(c)(2)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRS and State: Accrued 2018 tax refund                          $18,695.00                                       $0.00    11 U.S.C. § 522(d)(5)
     estimated based on 2017
     IRS = $30,520.00                                                                      100% of fair market value, up to
     SOM = $6,870.00                                                                       any applicable statutory limit
     joint with non-filing spouse - $37,390.00
     total
     Line from Schedule A/B: 28.1

     BCBS health insurance                                                  $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 31.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Northwestern long term care policy -                                   $0.00                                     $0.00    11 U.S.C. § 522(d)(5)
     with no cash value
     Line from Schedule A/B: 31.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Northwestern Mutual life insurance                                  $959.00                                   $959.00     11 U.S.C. § 522(d)(8)
     policy - whole life
     Beneficiary: Spouse                                                                   100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                          any applicable statutory limit

     Possible lawsuit against Advantage                                Unknown                                        $0.00    11 U.S.C. § 522(d)(5)
     Community Health Centers for tortious
     business interference                                                                 100% of fair market value, up to
     David M. Black, Esq. - Southfield                                                     any applicable statutory limit
     Line from Schedule A/B: 33.1


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19             Entered 04/10/19 14:06:16                  Page 20 of 202
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Uncashed paychecks - Debtor has not                             $31,893.00                                       $0.00    11 U.S.C. § 522(d)(5)
     received pay since November
     Line from Schedule A/B: 35.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19             Entered 04/10/19 14:06:16                  Page 21 of 202
 Fill in this information to identify your case:

 Debtor 1                   Robert W. Kamphuis, Jr.
                            First Name                         Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                         Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                          Check if this is an
                                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                               Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As      Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                     Do not deduct the      that supports this      portion
                                                                                                               value of collateral.   claim                   If any
 2.1     Chase Auto Finance                          Describe the property that secures the claim:                   $8,455.00              $10,000.00                     $0.00
         Creditor's Name                             Impreza 2014 Subaru approx. 50,000
                                                     miles
                                                     As of the date you file, the claim is: Check all that
         PO Box 9001083                              apply.
         Louisville, KY 40290-1083                        Contingent
         Number, Street, City, State & Zip Code           Unliquidated
                                                          Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
     Debtor 1 only                                        An agreement you made (such as mortgage or secured
     Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                   Other (including a right to offset)    Auto loan
       community debt

                                 2019/$251.0
                                 0
                                 monthly/curr
 Date debt was incurred          ent                          Last 4 digits of account number         9101




Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy

                  19-45450-pjs                    Doc 1       Filed 04/10/19                    Entered 04/10/19 14:06:16                  Page 22 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                              Case number (if known)
               First Name                  Middle Name                       Last Name


 2.2     Isabella Bank                               Describe the property that secures the claim:                    $98,582.00           $140,000.00             $0.00
         Creditor's Name                             1209 Silver Ridge Court Greenville, MI
                                                     48838 Montcalm County
                                                     joint with Betsy E. Kamphuis
         PO Box 100                                  2018 SEV $57,000.00
                                                     As of the date you file, the claim is: Check all that
         Mount Pleasant, MI                          apply.
         48804-0100                                       Contingent
         Number, Street, City, State & Zip Code           Unliquidated
                                                          Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
    Debtor 1 only                                         An agreement you made (such as mortgage or secured
    Debtor 2 only                                          car loan)
       Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another               Judgment lien from a lawsuit
       Check if this claim relates to a                   Other (including a right to offset)    Mortgage
       community debt

                                 2014/$631.0
                                 0
                                 monthly/curr
 Date debt was incurred          ent                          Last 4 digits of account number          6996


 2.3     Silver Ridge Condo Assoc                    Describe the property that secures the claim:                           $0.00         $140,000.00             $0.00
         Creditor's Name                             1209 Silver Ridge Court Greenville, MI
                                                     48838 Montcalm County
                                                     joint with Betsy E. Kamphuis
                                                     2018 SEV $57,000.00
                                                     As of the date you file, the claim is: Check all that
                                                     apply.
         Means Test purposes only                         Contingent
         Number, Street, City, State & Zip Code           Unliquidated
                                                          Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
    Debtor 1 only                                         An agreement you made (such as mortgage or secured
    Debtor 2 only                                          car loan)
       Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another               Judgment lien from a lawsuit
       Check if this claim relates to a                   Other (including a right to offset)    HOA
       community debt

                                 2008/$200.0
                                 0
                                 monthly/curr
 Date debt was incurred          ent                          Last 4 digits of account number          ourt



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $107,037.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $107,037.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                19-45450-pjs                      Doc 1       Filed 04/10/19                    Entered 04/10/19 14:06:16                  Page 23 of 202
 Fill in this information to identify your case:

 Debtor 1                     Robert W. Kamphuis, Jr.
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          City of Detroit - Income Tax Division                  Last 4 digits of account number                           Unknown           Unknown               Unknown
              Priority Creditor's Name
              2 Woodward Ave.                                        When was the debt incurred?
              Room 512
              Detroit, MI 48226
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Potential payroll taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              23809                                           Best Case Bankruptcy

                   19-45450-pjs             Doc 1          Filed 04/10/19                  Entered 04/10/19 14:06:16                       Page 24 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                          Case number (if known)

 2.2        Internal Revenue Service                                 Last 4 digits of account number                          Unknown                Unknown                Unknown
            Priority Creditor's Name
            Centralized Insolvency Operations                        When was the debt incurred?
            PO Box 7346
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Potential payroll taxes

 2.3        Michigan Department of Treasury                          Last 4 digits of account number                          Unknown                Unknown                Unknown
            Priority Creditor's Name
            Bankruptcy Unit                                          When was the debt incurred?
            PO Box 30168
            Lansing, MI 48909
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Potential payroll taxes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

                 19-45450-pjs               Doc 1          Filed 04/10/19                  Entered 04/10/19 14:06:16                           Page 25 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1      1-800 Mini Storage of Troy                                 Last 4 digits of account number       Unk.                                               $309.00
          Nonpriority Creditor's Name
          2477 W. Maple                                              When was the debt incurred?           2011-2019
          Troy, MI 48084
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Storage Units

 4.2      24 Capital                                                 Last 4 digits of account number       Unk.                                           $67,455.00
          Nonpriority Creditor's Name
          135 E. 57th                                                When was the debt incurred?           2011-2019
          New York, NY 10022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Merchant cash advances

 4.3      3M Unitek                                                  Last 4 digits of account number       6561                                              Unknown
          Nonpriority Creditor's Name
          2724 Peck Road                                             When was the debt incurred?           2011-2019
          Monrovia, CA 91016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 26 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.4      5K Dental Lab                                              Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          23225 Northwestern Hwy.                                    When was the debt incurred?           2011-2018
          Southfield, MI 48075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.5      7300 Woodward, LLC                                         Last 4 digits of account number       Unk.                                           $19,749.45
          Nonpriority Creditor's Name
          c/o Paul Huth                                              When was the debt incurred?           2018
          645 Griswold Street, Suite 43
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Landlord


 4.6      Absopure Water Company                                     Last 4 digits of account number       Unk.                                                 $57.75
          Nonpriority Creditor's Name
          Dept. # 959314                                             When was the debt incurred?           2011-2019
          PO Box 701760
          Plymouth, MI 48170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 27 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.7      ADP                                                        Last 4 digits of account number       Unk.                                               $478.00
          Nonpriority Creditor's Name
          PO Box 842875                                              When was the debt incurred?           2011-2019
          Boston, MA 02284-2875
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness


          ADP Screening and Selection
 4.8      Services                                                   Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          PO Box 645177                                              When was the debt incurred?           2011-2019
          Cincinnati, OH 45264-5177
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.9      ADP, Inc.                                                  Last 4 digits of account number       Unk.                                               $478.00
          Nonpriority Creditor's Name
          PO Box 842875 Boston, MA                                   When was the debt incurred?           2011-2019
          02284-2875
          Boston, MA 02284-2875
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 28 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 0        Adrienne Mixner                                            Last 4 digits of account number       None                                               $992.00
          Nonpriority Creditor's Name
          3136 Pearl                                                 When was the debt incurred?           2018
          Warren, MI 48091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to employee

 4.1
 1        AKF, Inc. dba Fundkite                                     Last 4 digits of account number       2018                                          $174,200.00
          Nonpriority Creditor's Name
          29 W. 17th St.                                             When was the debt incurred?           2011-2018
          New York, NY 10011-5512
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit -Potential personal liability of
                                                                                         corporate indebtedness Merchant cash
              Yes                                                       Other. Specify   advances

 4.1
 2        Aliyya Ware-Gause                                          Last 4 digits of account number       None                                             $2,119.00
          Nonpriority Creditor's Name
          15050 Glastonbur                                           When was the debt incurred?           2018
          Detroit, MI 48223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 29 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 3        AM Data Service, Inc                                       Last 4 digits of account number       Unk.                                           $26,850.00
          Nonpriority Creditor's Name
          33097 Schoolcraft Rd                                       When was the debt incurred?           2011-2019
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Hosting

 4.1
 4        Ambulatory Anesthesia Solutions                            Last 4 digits of account number       Unk.                                          $200,000.00
          Nonpriority Creditor's Name
          Attn: Accounts Receivable                                  When was the debt incurred?           2011-2019
          904 Hadden Ave
          Howell, MI 48843
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.1
 5        Andrea Larry                                               Last 4 digits of account number       None                                                 $98.00
          Nonpriority Creditor's Name
          8183 Parkland                                              When was the debt incurred?           2018
          Redford, MI 48239
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 30 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 6        Andrea Millar                                              Last 4 digits of account number       None                                             $1,815.00
          Nonpriority Creditor's Name
          18576 Flamingo                                             When was the debt incurred?           2018
          Livonia, MI 48152
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.1
 7        Applied Imaging                                            Last 4 digits of account number       1794                                             $5,276.32
          Nonpriority Creditor's Name
          7718 Solution Center                                       When was the debt incurred?           2011-2019
          Chicago, IL 60677-7000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.1
 8        Ariel Clay                                                 Last 4 digits of account number       None                                               $355.00
          Nonpriority Creditor's Name
          29090 Longview                                             When was the debt incurred?           2018
          Warren, MI 48093
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 31 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 9        Ashley St. Pierre                                          Last 4 digits of account number       None                                               $476.00
          Nonpriority Creditor's Name
          1790 Lakeshore Rd, 123, South                              When was the debt incurred?           2018
          Woodslee
          Ontario N0R1V0, Canada
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.2
 0        Barbara Warren                                             Last 4 digits of account number       None                                           $41,000.00
          Nonpriority Creditor's Name
          5701 Bloomfield Drive                                      When was the debt incurred?           2018
          Grandville, MI 49418
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Potential
                                                                                         personal liability of corporate indebtedness
              Yes                                                       Other. Specify   Debt to Employees

 4.2
 1        Benjeman Green                                             Last 4 digits of account number       Unk.                                               $546.40
          Nonpriority Creditor's Name
          4850 23rd Street                                           When was the debt incurred?           2011-2019
          Detroit, MI 48208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Unknown




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 32 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.2
 2        Best Egg                                                   Last 4 digits of account number       2624                                           $27,591.00
          Nonpriority Creditor's Name
          1523 Concord Pike                                          When was the debt incurred?           2017
          Wilmington, DE 19809-3000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt


 4.2
 3        Bisco Dental Products                                      Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          1100 W. Irving Park Road                                   When was the debt incurred?           2011-2019
          Schaumburg, IL 60193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.2
 4        Bizfund                                                    Last 4 digits of account number       2018                                          $145,822.00
          Nonpriority Creditor's Name
          2371 McDonald Ave.                                         When was the debt incurred?           2011-2019
          2nd Floor
          Brooklyn, NY 11223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Lawsuit -
              Yes                                                       Other. Specify   Merchant cash advances




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 33 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.2
 5        Blackjack BBQ                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8023 Grand River Road                                      When was the debt incurred?
          Brighton, MI 48114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Possible liability for officer and/or shareholder
              Yes                                                       Other. Specify   loans or other obligations

 4.2
 6        Blue Care Network of Michigan                              Last 4 digits of account number       unk.                                             $3,367.93
          Nonpriority Creditor's Name
          PO Box 33608                                               When was the debt incurred?           2011-2019
          Detroit, MI 48232-5608
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Employee Benefits

 4.2
 7        Blue CrossBlue Shield of Mich                              Last 4 digits of account number       Unk.                                           $60,730.14
          Nonpriority Creditor's Name
          P O Box 674416                                             When was the debt incurred?           2011-2019
          Detroit, MI 48267-4416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Employee Benefits




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 34 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.2
 8        Blue Water Industrial Products                             Last 4 digits of account number       Unk.                                             $1,330.47
          Nonpriority Creditor's Name
          37280 Green Street                                         When was the debt incurred?           2011-2019
          New Baltimore, MI 48047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies - Med Gases

 4.2
 9        Brasseler USA                                              Last 4 digits of account number       Unk.                                             $5,677.32
          Nonpriority Creditor's Name
          One Brasseler Blvd.                                        When was the debt incurred?           2011-2019
          Savannah, GA 31419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.3
 0        Bullfrog                                                   Last 4 digits of account number       Unk.                                           $16,892.61
          Nonpriority Creditor's Name
          901 Tower Drive                                            When was the debt incurred?           2011-2019
          Suite 305
          Troy, MI 48098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Phones




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 35 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.3
 1        Byline Financial Group                                     Last 4 digits of account number       Unk.                                             $5,962.38
          Nonpriority Creditor's Name
          Accounts Receivable Bin 88205                              When was the debt incurred?           2011-2019
          Milwaukee, WI 53288-8205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Note Payable

 4.3
 2        Capital Merchant Services, LLC                             Last 4 digits of account number       2018                                          $198,313.00
          Nonpriority Creditor's Name
          30 Broad St                                                When was the debt incurred?           2018
          14th Floor
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Lawsuit -
              Yes                                                       Other. Specify   Merchant cash advances

 4.3
 3        Capital One                                                Last 4 digits of account number       2025                                               $329.00
          Nonpriority Creditor's Name
          PO Box 34631                                               When was the debt incurred?           2007
          Seattle, WA 98124-1631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 36 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.3
 4        Carabelli Dental                                           Last 4 digits of account number       None                                           $22,900.00
          Nonpriority Creditor's Name
          1443 S. Main Street                                        When was the debt incurred?           2018
          Royal Oak, MI 48067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.3
 5        Carabelli Technologies, LLC                                Last 4 digits of account number       None                                           $26,150.00
          Nonpriority Creditor's Name
          1442 S. Main Street                                        When was the debt incurred?           2018
          Royal Oak, MI 48067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.3
 6        Caruso Dental Laboratory, Inc.                             Last 4 digits of account number       4182                                           $11,911.00
          Nonpriority Creditor's Name
          32238 Schoolcraft Rd., Ste F-4                             When was the debt incurred?           2011-2018
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Lab




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 37 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.3
 7        Cash Crunch                                                Last 4 digits of account number       9386                                          $219,181.00
          Nonpriority Creditor's Name
          30 Broad St.                                               When was the debt incurred?           2018
          Ste. 1201
          New York, NY 10004-2902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - UCC
              Yes                                                       Other. Specify   -Merchant cash advances

 4.3
 8        Cash Crunch                                                Last 4 digits of account number       2018                                           $73,359.00
          Nonpriority Creditor's Name
          30 Broad St.                                               When was the debt incurred?           2018
          Ste. 1201
          New York, NY 10004-2902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Lawsuit


 4.3
 9        CBSG/Par                                                   Last 4 digits of account number       Unk                                          $1,441,393.00
          Nonpriority Creditor's Name
          22 N. 3rd St.                                              When was the debt incurred?           2018
          Philadelphia, PA 19106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Merchant cash advances




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 38 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.4
 0        CFO Financial Solutions                                    Last 4 digits of account number       None                                           $15,300.00
          Nonpriority Creditor's Name
          18503 Clairmont Circle E.                                  When was the debt incurred?           2018
          Northville, MI 48168
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.4
 1        Charnia Hall                                               Last 4 digits of account number       None                                             $7,200.00
          Nonpriority Creditor's Name
          1556 E. Lafayette                                          When was the debt incurred?           2018
          Detroit, MI 48207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees


 4.4
 2        Chase Bank                                                 Last 4 digits of account number       6684                                           $19,900.00
          Nonpriority Creditor's Name
          Cardmember Service                                         When was the debt incurred?           2008
          PO Box 94014
          Palatine, IL 60094-4014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases - used for the business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 39 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.4
 3        Chemical Bank                                              Last 4 digits of account number       607C                                          $989,512.00
          Nonpriority Creditor's Name
          333 E. Main Street                                         When was the debt incurred?           2011-2018
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Secured
              Yes                                                       Other. Specify   - Lawsuit

 4.4
 4        Chester T. Coccia                                          Last 4 digits of account number       None                                             $8,400.00
          Nonpriority Creditor's Name
          6649 Carlisle Ct.                                          When was the debt incurred?           2018
          West Bloomfield, MI 48322
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.4
 5        Cincinnati Insurance Company                               Last 4 digits of account number       Unk.                                             $2,689.00
          Nonpriority Creditor's Name
          PO Box 145620                                              When was the debt incurred?           2011-2019
          Cincinnati, OH 45250-5620
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 40 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.4
 6        Cintas                                                     Last 4 digits of account number       Unk.                                             $2,498.30
          Nonpriority Creditor's Name
          P.O. Box 630910                                            When was the debt incurred?           2011-2019
          Cincinnati, OH 45263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies - Uniforms

 4.4
 7        Comcast Business                                           Last 4 digits of account number       Unk.                                               $780.27
          Nonpriority Creditor's Name
          41112 Concept Dr.                                          When was the debt incurred?           2011-2019
          Plymouth, MI 48170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Internet


 4.4      Complete Business Solutions Group
 8        Inc.                                                       Last 4 digits of account number       0100                                          $315,643.00
          Nonpriority Creditor's Name
          dba Par Funding                                            When was the debt incurred?           2018
          20 N. 3rd St.
          Philadelphia, PA 19106-2118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - UCC -
              Yes                                                       Other. Specify   Lawsuit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 41 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.4
 9        Corporate Debt Advisers                                    Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          3333 S Congress Ave                                        When was the debt incurred?           2011-2019
          Suite 303
          Delray Beach, FL 33445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.5
 0        Corporation Service Company                                Last 4 digits of account number       7996                                              Unknown
          Nonpriority Creditor's Name
          PO Box 2576                                                When was the debt incurred?           2018
          Springfield, IL 62708-2576
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.5
 1        Curve Dental                                               Last 4 digits of account number       Unk.                                             $2,800.00
          Nonpriority Creditor's Name
          424 E. 800 N.                                              When was the debt incurred?           2011-2019
          Suite 202
          Orem, UT 84057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Software




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 42 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.5
 2        CyraCom, LLC                                               Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          PO Box 74008083                                            When was the debt incurred?           2011-2019
          Chicago, IL 60674-8083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.5
 3        David Karwacki                                             Last 4 digits of account number       None                                             $1,174.00
          Nonpriority Creditor's Name
          2255 E. Gunn Road                                          When was the debt incurred?           2018
          Rochester, MI 48306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees


 4.5
 4        David M. Black, Esq.                                       Last 4 digits of account number       Unk.                                                   $0.00
          Nonpriority Creditor's Name
          Somers & Schwartz                                          When was the debt incurred?           2011-2019
          1 Towne Square, Suite 1700
          Southfield, MI 48076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 43 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.5
 5        Dawn Ferguson                                              Last 4 digits of account number       None                                               $840.00
          Nonpriority Creditor's Name
          18889 Hanna                                                When was the debt incurred?           2018
          Melvindale, MI 48122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees


 4.5
 6        DDS -Tapestry                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o Robert Kamphuis                                        When was the debt incurred?
          1209 Silver Ridge Court
          Greenville, MI 48838
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Possible liability for officer and/or shareholder
              Yes                                                       Other. Specify   loans or other obligations

 4.5
 7        De Lage Landen Financial Services                          Last 4 digits of account number       Unk.                                             $5,657.00
          Nonpriority Creditor's Name
          1111 Old Eagle School Road                                 When was the debt incurred?           2011-2019
          Wayne, PA 19087-1453
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt- Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 44 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.5
 8        Deliver Dental Solution, Inc                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o Robert Kamphuis                                        When was the debt incurred?
          1209 Silver Ridge Court
          Greenville, MI 48838
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Possible liability for officer and/or shareholder
              Yes                                                       Other. Specify   loans or other obligations

 4.5
 9        Dell Financial                                             Last 4 digits of account number       Unk.                                             $5,242.00
          Nonpriority Creditor's Name
          PO Box 6403                                                When was the debt incurred?           2011-2019
          Carol Stream, IL 60197-6403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Equipment

 4.6
 0        Dena Lowe                                                  Last 4 digits of account number       None                                               $271.00
          Nonpriority Creditor's Name
          25972 Briartown Blvd                                       When was the debt incurred?           2018
          Detroit, MI 48051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 45 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.6
 1        Detroit Development Fund                                   Last 4 digits of account number       Unk.                                           $80,922.00
          Nonpriority Creditor's Name
          3031 W. Grand Blvd.                                        When was the debt incurred?           2011-2019
          Suite 505
          Detroit, MI 48202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Secured


 4.6
 2        Detroit Healthcare for the Homeless                        Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          Advantage Community Health Centers                         When was the debt incurred?           2011-2019
          100 Talon Centre Building, Suite 450
          Detroit, MI 48207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - Subleasing

 4.6
 3        Detroit Healthcare for the Homeless                        Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          Advantage Health Centers                                   When was the debt incurred?           2011-2019
          15400 W. McNichols, Suite 400
          Detroit, MI 48235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 46 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.6      Detroit Riverview Medical Complex,
 4        LLC                                                        Last 4 digits of account number       10LT                                              Unknown
          Nonpriority Creditor's Name
          c/o Paul Huth, Esq.                                        When was the debt incurred?           2018
           645 Griswold Street, Suite 4300
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Landlord


 4.6
 5        DMC                                                        Last 4 digits of account number       Unk.                                               $404.00
          Nonpriority Creditor's Name
          4201 St. Antoine, UHC, 4G3                                 When was the debt incurred?           2011-2019
          Detroit, MI 48201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.6
 6        Dominick N. Shoha, DDS                                     Last 4 digits of account number       None                                           $10,100.00
          Nonpriority Creditor's Name
          2879 Chestnut Run Drive                                    When was the debt incurred?           2018
          Bloomfield Hills, MI 48302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 47 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.6
 7        Dorothy Fater                                              Last 4 digits of account number       None                                             $1,381.00
          Nonpriority Creditor's Name
          22945 Champaign                                            When was the debt incurred?           2018
          Taylor, MI 48180
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees


 4.6
 8        Dr. James Boynton                                          Last 4 digits of account number       Unk.                                             $2,000.00
          Nonpriority Creditor's Name
          391 E Huron River Drive                                    When was the debt incurred?           2011-2019
          Belleville, MI 48109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.6
 9        Dykema Gossett                                             Last 4 digits of account number       Unk.                                           $32,975.00
          Nonpriority Creditor's Name
          400 Renaissance Center                                     When was the debt incurred?           2011-2019
          Detroit, MI 48243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - attorney fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 48 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.7
 0        Eastman and Smith, Ltd                                     Last 4 digits of account number       Unk.                                           $18,707.00
          Nonpriority Creditor's Name
          One Seagate, 24th Floor                                    When was the debt incurred?           2011-2019
          PO Box 10032
          Toledo, OH 43699-0032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - attorney fees

 4.7
 1        Empire Funding                                             Last 4 digits of account number       6856                                              Unknown
          Nonpriority Creditor's Name
          1022 Avenue M                                              When was the debt incurred?           2018
          Brooklyn, NY 11230-4712
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.7
 2        Erica Carter                                               Last 4 digits of account number       None                                               $689.00
          Nonpriority Creditor's Name
          530 W. Lantz                                               When was the debt incurred?           2018
          Highland Park, MI 48203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 49 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.7
 3        Erin Zajkowski                                             Last 4 digits of account number       None                                             $5,251.00
          Nonpriority Creditor's Name
          1032 Lake Pointe                                           When was the debt incurred?           2018
          Grosse Pointe, MI 48230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt to Employees


 4.7
 4        eServices                                                  Last 4 digits of account number       Unk.                                             $5,714.60
          Nonpriority Creditor's Name
          Dept CH 14200                                              When was the debt incurred?           2011-2019
          Palatine, IL 60055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Clearinghouse

 4.7
 5        ESK Funding/Daka                                           Last 4 digits of account number       8161                                           $58,212.00
          Nonpriority Creditor's Name
          132 Franklin Place                                         When was the debt incurred?           2018
          Suite 490
          Woodmere, NY 11598
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Lawsuit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 50 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.7
 6        ESK Funding/Daka                                           Last 4 digits of account number       8161                                           $72,990.00
          Nonpriority Creditor's Name
          132 Franklin Place                                         When was the debt incurred?           2018
          Suite 490
          Woodmere, NY 11598
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -Lawsuit -
              Yes                                                       Other. Specify   Merchant cash advances

 4.7
 7        ETS Dental                                                 Last 4 digits of account number       54CB                                           $26,373.00
          Nonpriority Creditor's Name
          c/o Samantha Cole, Esq.                                    When was the debt incurred?           2011-2019
          3760 Sixes Road, Suite 126
          Canton, GA 30114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Lawsuit


 4.7
 8        Ford Credit                                                Last 4 digits of account number       5763                                           $17,847.00
          Nonpriority Creditor's Name
          PO Box 552679                                              When was the debt incurred?           2018/arrears
          Detroit, MI 48255-2679
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
                                                                                         indebtedness - 2016 F150 King will be
              Yes                                                       Other. Specify   surrendered




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 51 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.7
 9        Gary A. Stern, DDS                                         Last 4 digits of account number       None                                           $10,500.00
          Nonpriority Creditor's Name
          2727 Bay Drive W.                                          When was the debt incurred?           2018
          West Bloomfield, MI 48324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.8
 0        Geetha Ommi                                                Last 4 digits of account number       None                                             $4,500.00
          Nonpriority Creditor's Name
          14736 Mack Ave.                                            When was the debt incurred?           2018
          Detroit, MI 48215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.8
 1        Geraldine Williams                                         Last 4 digits of account number       None                                             $1,783.00
          Nonpriority Creditor's Name
          19686 Raleigh Circle North                                 When was the debt incurred?           2018
          Southfield, MI 48076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 52 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.8
 2        Global Merchant Cash Inc.                                  Last 4 digits of account number       3742                                              Unknown
          Nonpriority Creditor's Name
          64 Beaver St.                                              When was the debt incurred?           2018
          Ste. 415
          New York, NY 10004-2508
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - UCC


 4.8
 3        Great Lakes Orthodontic Products                           Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          200 Cooper Ave.                                            When was the debt incurred?           2011-2019
          Tonawanda, NY 14150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.8
 4        Guardian Insurance                                         Last 4 digits of account number       Unk.                                           $25,012.27
          Nonpriority Creditor's Name
          P O Box 677458                                             When was the debt incurred?           2011-2019
          Dallas, TX 75267-7458
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Employee Benefits




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 53 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.8
 5        Health First                                               Last 4 digits of account number       Unk.                                             $1,096.82
          Nonpriority Creditor's Name
          HF Acquisition CO, LLC                                     When was the debt incurred?           2011-2019
          Dept. CH 14330
          Palatine, IL 60055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.8
 6        Henry Ford Health System                                   Last 4 digits of account number       3012                                               $188.00
          Nonpriority Creditor's Name
          PO Box 553920                                              When was the debt incurred?           2018
          Detroit, MI 48255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bills


 4.8
 7        Henry Schein Inc.                                          Last 4 digits of account number       5989                                          $173,640.00
          Nonpriority Creditor's Name
          Dept CH 10241                                              When was the debt incurred?           2011-2019
          Palatine, IL 60055-0241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 54 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.8
 8        Henry Schein Inc.                                          Last 4 digits of account number       8463                                           $18,880.44
          Nonpriority Creditor's Name
          Dept CH 10241                                              When was the debt incurred?           2011-2019
          Palatine, IL 60055-0241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.8
 9        Henry Schein Orthodontics                                  Last 4 digits of account number       Unk.                                             $1,778.08
          Nonpriority Creditor's Name
          1822 Aston Ave                                             When was the debt incurred?           2011-2019
          Carlsbad, CA 92008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.9
 0        Henry Schein Practice Solutions                            Last 4 digits of account number       Unk.                                             $6,889.50
          Nonpriority Creditor's Name
          1220 South 630 East                                        When was the debt incurred?           2011-2019
          Suite 100
          American Fork, UT 84003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Software




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 55 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.9
 1        Hillsboro Marine                                           Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          3000 N. Federal Hwy.                                       When was the debt incurred?           1997
          Pompano Beach, FL 33064-6852
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness UCC

 4.9
 2        Hope Network                                               Last 4 digits of account number       Unk.                                          $270,000.00
          Nonpriority Creditor's Name
          3075 Orchard Vista Drive                                   When was the debt incurred?           2011-2019
          Grand Rapids, MI 49546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Note Payable

 4.9
 3        Huntington National Bank                                   Last 4 digits of account number       5212                                           $16,532.00
          Nonpriority Creditor's Name
          PO Box 182387                                              When was the debt incurred?
          Columbus, OH 43218-2387
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan used for the business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 56 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.9
 4        iContracts                                                 Last 4 digits of account number       Unk.                                             $3,600.00
          Nonpriority Creditor's Name
          1011 US Route 22 West                                      When was the debt incurred?           2011-2019
          Suite 104
          Bridgewater, NJ 08807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech

 4.9
 5        Iesha Meredith                                             Last 4 digits of account number       None                                             $1,811.00
          Nonpriority Creditor's Name
          3250 Burlingame                                            When was the debt incurred?           2018
          Detroit, MI 48206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.9
 6        Ifechide Nwabueze                                          Last 4 digits of account number       None                                             $9,200.00
          Nonpriority Creditor's Name
          30645 Leemoor St.                                          When was the debt incurred?           2018
          Bevelry Hills, MI 48025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 57 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.9
 7        Instructure, Inc                                           Last 4 digits of account number       Unk.                                           $21,071.00
          Nonpriority Creditor's Name
          6330 South 3000 East                                       When was the debt incurred?           2011-2019
          Suite 700
          Salt Lake City, UT 84121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech- Software

 4.9
 8        Integrity Business Solutions                               Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          26107 Sherwood Ave                                         When was the debt incurred?           2011-2019
          Warren, MI 48091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.9
 9        Integrity Networks, LLC                                    Last 4 digits of account number       55CB                                           $35,195.00
          Nonpriority Creditor's Name
          c/o Edmund S. Yee, Esq.                                    When was the debt incurred?           2019
          280 W. Maple Road, Ste 220
          Birmingham, MI 48009-3344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 58 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 00       Invest Detroit Foundation                                  Last 4 digits of account number       Unk.                                          $583,867.00
          Nonpriority Creditor's Name
          600 Renaissance Center                                     When was the debt incurred?           2016
          Suite 1710
          Detroit, MI 48243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Secured


 4.1
 01       Iron Mountain                                              Last 4 digits of account number       Unk.                                             $1,616.00
          Nonpriority Creditor's Name
          PO Box 27128                                               When was the debt incurred?           2011-2019
          New York, NY 10087-7128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness services

 4.1
 02       J.W. Henry Watson                                          Last 4 digits of account number       Unk.                                          $125,000.00
          Nonpriority Creditor's Name
          18530 Mack Avenue                                          When was the debt incurred?           2011-2019
          Grosse Pointe, MI 48236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal gty of corporate indebtedness




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 59 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 03       James Geist, DDS                                           Last 4 digits of account number       None                                             $3,000.00
          Nonpriority Creditor's Name
          2700 Martin Luther King Blvd                               When was the debt incurred?           2018
          Detroit, MI 48208
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - 1099 wages

 4.1
 04       James P. Stenger                                           Last 4 digits of account number       None                                           $49,879.00
          Nonpriority Creditor's Name
          966 Lincoln                                                When was the debt incurred?           2018
          Grosse Pointe, MI 48230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Potential
                                                                                         personal liability of corporate indebtedness
              Yes                                                       Other. Specify   Unpaid wages/ unpaid loans

 4.1
 05       Janet Zalucha                                              Last 4 digits of account number       None                                             $1,100.00
          Nonpriority Creditor's Name
          311 Plymouth Road                                          When was the debt incurred?           2018
          Apt. 308
          Plymouth, MI 48170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 60 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 06       Jessica Welch                                              Last 4 digits of account number       None                                             $1,292.00
          Nonpriority Creditor's Name
          21260 Cyman                                                When was the debt incurred?           2018
          Warren, MI 48091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 07       Kara Gee                                                   Last 4 digits of account number       None                                               $503.00
          Nonpriority Creditor's Name
          1060 Fairholme Road                                        When was the debt incurred?           2018
          Grosse Pointe Woods, MI 48236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 08       Kash Capital                                               Last 4 digits of account number       9618                                          $182,664.00
          Nonpriority Creditor's Name
          475 Northern Blvd.                                         When was the debt incurred?           2018
          Great Neck, NY 11021-4819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 61 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 09       Kash Capital                                               Last 4 digits of account number       2018                                          $109,425.00
          Nonpriority Creditor's Name
          475 Northern Blvd.                                         When was the debt incurred?           2018
          Great Neck, NY 11021-4819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Judgment

 4.1
 10       Kash Capital                                               Last 4 digits of account number       Unk.                                          $279,718.00
          Nonpriority Creditor's Name
          475 Northern Blvd.                                         When was the debt incurred?           2018
          Flr 3, Suite 36
          Great Neck, NY 11021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Lawsuit -
              Yes                                                       Other. Specify   Merchant cash advances


 4.1      Kennedy Business Services, Ltd dba
 11       ETS                                                        Last 4 digits of account number       54CZ                                           $29,000.00
          Nonpriority Creditor's Name
          c/o Michael R. Stillman, Esq.                              When was the debt incurred?           2019
          30057 Orchard Lake Road, Ste. 200
          Farmington Hills, MI 48334-2265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 62 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 12       Kilpatrick & Associates, PC                                Last 4 digits of account number       Unk.                                           $32,030.00
          Nonpriority Creditor's Name
          903 North Opdyke Road                                      When was the debt incurred?           2011-2019
          Suite C
          Auburn Hills, MI 48326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - attorney fees

 4.1
 13       Kilpatrick and Assocaites                                  Last 4 digits of account number       06CB                                              Unknown
          Nonpriority Creditor's Name
          903 N. Opdyke                                              When was the debt incurred?           2018
          Suite C
          Auburn Hills, MI 48326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Attorney fees

 4.1
 14       Kristen Ponichter                                          Last 4 digits of account number       None                                             $2,200.00
          Nonpriority Creditor's Name
          1210 Morse Ave.                                            When was the debt incurred?           2018
          Apt. 24
          Royal Oak, MI 48067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 40 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 63 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 15       Kristi Thomas                                              Last 4 digits of account number       None                                             $3,350.00
          Nonpriority Creditor's Name
          17360 Rainbow Drive                                        When was the debt incurred?           2018
          Lathrup Village, MI 48076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 16       LaDonia Washington                                         Last 4 digits of account number       None                                                 $65.00
          Nonpriority Creditor's Name
          14046 Artesian                                             When was the debt incurred?           2018
          Detroit, MI 48223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 17       Lakeshore Global, Inc.                                     Last 4 digits of account number       Unk.                                           $16,000.00
          Nonpriority Creditor's Name
          7310 Woodward Ave.                                         When was the debt incurred?           2011-2019
          Suite 500
          Detroit, MI 48202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
                                                                                         Previous landlord for Deliver Dental Solutions,
              Yes                                                       Other. Specify   Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 41 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 64 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 18       Latoya Lewis                                               Last 4 digits of account number       None                                               $244.00
          Nonpriority Creditor's Name
          18520 W. 9 Mile Road                                       When was the debt incurred?           2018
          Southfield, MI 48075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 19       Lending Club                                               Last 4 digits of account number       3628                                             $3,751.00
          Nonpriority Creditor's Name
          71 Stevenson Street, Suite 300                             When was the debt incurred?           2016
          San Francisco, CA 94105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Loan
              Yes                                                       Other. Specify   Used for the business

 4.1
 20       LN2 Gas and Supply                                         Last 4 digits of account number       Unk.                                             $1,035.60
          Nonpriority Creditor's Name
          12620 Southfield                                           When was the debt incurred?           2011-2019
          Detroit, MI 48223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies - Med Gases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 42 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 65 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 21       Lothamer Dental Laboratory                                 Last 4 digits of account number       Unk.                                                 $85.00
          Nonpriority Creditor's Name
          66 N. Saginaw Street                                       When was the debt incurred?           2011-2019
          Lapeer, MI 48446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Lab

 4.1
 22       Maribel McCarthy                                           Last 4 digits of account number       None                                             $2,128.00
          Nonpriority Creditor's Name
          26525 Pennie Street                                        When was the debt incurred?           2018
          Dearborn Heights, MI 48125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 23       Mark S. Smith, DDS                                         Last 4 digits of account number       None                                             $6,000.00
          Nonpriority Creditor's Name
          2825 Tallahassee Dr                                        When was the debt incurred?           2018
          Rochester Hills, MI 48306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt - 1099




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 43 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 66 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 24       Marlin Business Bank                                       Last 4 digits of account number       1                                              $25,240.00
          Nonpriority Creditor's Name
          300 Fellowship Road                                        When was the debt incurred?           2015
          Mount Laurel, NJ 08054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt


 4.1
 25       Marlin Business Bank                                       Last 4 digits of account number       3001                                           $31,923.00
          Nonpriority Creditor's Name
          300 Fellowship Road                                        When was the debt incurred?           2011-2018
          Mount Laurel, NJ 08054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt - Lease


 4.1
 26       Marva Brown                                                Last 4 digits of account number       None                                                 $98.00
          Nonpriority Creditor's Name
          3703 Russell Street                                        When was the debt incurred?           2018
          Detroit, MI 48207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 44 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 67 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 27       Mary Hannawa, DDS                                          Last 4 digits of account number       None                                               $700.00
          Nonpriority Creditor's Name
          5432 Provincial Dr.                                        When was the debt incurred?           2018
          Bloomfield Hills, MI 48302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt - 1099

 4.1
 28       MCA Recovery LLC                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          17 State Street, Suite 4000                                When was the debt incurred?
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Corporate Loan


 4.1
 29       MedaCore, LLC                                              Last 4 digits of account number       Unk.                                          $175,000.00
          Nonpriority Creditor's Name
          1942 Hopedale                                              When was the debt incurred?           2011-2019
          Troy, MI 48085
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt - Secured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 45 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 68 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 30       Midway Dental Detroit                                      Last 4 digits of account number       Unk.                                               $629.20
          Nonpriority Creditor's Name
          23399 Commerce Dr                                          When was the debt incurred?           2011-2019
          Suite B1
          Farmington Hills, MI 48335
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 31       Midway Dental Supply                                       Last 4 digits of account number       Unk.                                           $24,842.00
          Nonpriority Creditor's Name
          32553 Schoolcraft Rd                                       When was the debt incurred?           2011-2019
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 32       MOA                                                        Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          910 Bloomcrest Drive                                       When was the debt incurred?           2011-2019
          Bloomfield Hills, MI 48304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 46 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 69 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 33       Modio Health, Inc                                          Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          2228 West Great Neck Rd                                    When was the debt incurred?           2011-2019
          Suite 205
          Virginia Beach, VA 23451
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 4.1
 34       Molly Doyle                                                Last 4 digits of account number       None                                             $6,240.00
          Nonpriority Creditor's Name
          1552 Devon Lane                                            When was the debt incurred?           2018
          Troy, MI 48084
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 35       Morris Velilla                                             Last 4 digits of account number       None                                             $9,150.00
          Nonpriority Creditor's Name
          1 Brady Lane                                               When was the debt incurred?           2018
          Beverly Hills, MI 48025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt - 1099




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 47 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 70 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 36       Mossa Baghum                                               Last 4 digits of account number       None                                             $3,631.00
          Nonpriority Creditor's Name
          1990 Golfview Drive                                        When was the debt incurred?           2018
          Apt. 205
          Troy, MI 48084
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 37       MyCare Health Center                                       Last 4 digits of account number       Unk.                                             $5,632.00
          Nonpriority Creditor's Name
          c/o The Allen Law Group                                    When was the debt incurred?           2011-2018
          2500 Fisher Bldg, 3011 West Grand
          Blvd.
          Detroit, MI 48202-3030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.1
 38       National Funding, Inc.                                     Last 4 digits of account number       4CUB                                           $55,936.00
          Nonpriority Creditor's Name
          c/o James Hawley, Esq                                      When was the debt incurred?           2011-2019
          9820 Towne Centre
          San Diego, CA 92101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Lawsuit -
              Yes                                                       Other. Specify   Merchant cash advances



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 48 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 71 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 39       Natus Medical Inc.                                         Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          P.O. Box 3604                                              When was the debt incurred?           2011-2019
          Carol Stream, IL 60132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 40       New York Unity Factor, LLC                                 Last 4 digits of account number       1261                                          $481,246.00
          Nonpriority Creditor's Name
          c/o CBSG                                                   When was the debt incurred?           2018
          22 N. 3rd Street
          Philadelphia, PA 19106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guaranty of corporate debt


 4.1
 41       Noah Mamo                                                  Last 4 digits of account number       None                                             $4,531.00
          Nonpriority Creditor's Name
          2570 Maplewood                                             When was the debt incurred?           2018
          Royal Oak, MI 48073
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 49 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 72 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 42       Olson Dental Laboratory                                    Last 4 digits of account number       Unk.                                               $411.73
          Nonpriority Creditor's Name
          16404 Nineteen Mile Rd.                                    When was the debt incurred?           2011-2019
          Clinton Township, MI 48038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Lab

 4.1
 43       ONYX                                                       Last 4 digits of account number       Unk.                                           $54,864.00
          Nonpriority Creditor's Name
          30 Broad St.                                               When was the debt incurred?           2018
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Merchant cash advances

 4.1
 44       ONYX IQ Inc.                                               Last 4 digits of account number       1892                                           $35,656.00
          Nonpriority Creditor's Name
          30 Broad St.                                               When was the debt incurred?           2018
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 50 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 73 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 45       Ortho Cycle Company                                        Last 4 digits of account number       Unk.                                               $384.63
          Nonpriority Creditor's Name
          2026 Scott Street                                          When was the debt incurred?           2011-2019
          Hollywood, FL 33020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 46       P & G Oral Health                                          Last 4 digits of account number       Unk.                                             $6,917.74
          Nonpriority Creditor's Name
          24808 Network Place                                        When was the debt incurred?           2011-2019
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 47       Patricia Rayner, PharmD BCOP                               Last 4 digits of account number       None                                             $1,200.00
          Nonpriority Creditor's Name
          24808 Network Place                                        When was the debt incurred?           2018
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 51 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 74 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 48       Patricia Smirnes                                           Last 4 digits of account number       None                                             $2,400.00
          Nonpriority Creditor's Name
          29790 Boewe Drive                                          When was the debt incurred?           2018
          Warren, MI 48092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 49       Peak Performers, Inc                                       Last 4 digits of account number       06CB                                           $15,068.17
          Nonpriority Creditor's Name
          c/o Anthony Wayne Kahn                                     When was the debt incurred?           2018
          33110 Grand River Ave
          Farmington Hills, MI 48336
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Temp Agency

 4.1
 50       Perez, Vaughn and Feasby                                   Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          600 B Street                                               When was the debt incurred?           2011-2019
          Suite 2100
          San Diego, CA 92101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness - Attorney fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 52 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 75 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 51       PNC Bank                                                   Last 4 digits of account number       12                                             $10,608.00
          Nonpriority Creditor's Name
          PO Box 856177                                              When was the debt incurred?           2018
          Louisville, KY 40285-6177
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 52       Praxair Distribution Inc.                                  Last 4 digits of account number       Unk.                                           $12,735.63
          Nonpriority Creditor's Name
          Dept CH 10660                                              When was the debt incurred?           2011-2019
          Palatine, IL 60055-0660
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies - Med Gases

 4.1
 53       Prentis Davis                                              Last 4 digits of account number       None                                               $949.00
          Nonpriority Creditor's Name
          419 Illinois Street                                        When was the debt incurred?           2018
          Park Forest, IL 60466
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 53 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 76 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 54       Private Capital Lending                                    Last 4 digits of account number       Unk.                                           $30,000.00
          Nonpriority Creditor's Name
          400 Renaissance Center                                     When was the debt incurred?           2018
          Suite 2600
          Detroit, MI 48243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Pers gty of corporate obligation


 4.1
 55       Professional Endodontics PC                                Last 4 digits of account number       None                                               $715.00
          Nonpriority Creditor's Name
          29201 Telegraph                                            When was the debt incurred?           2018
          STE 525
          Southfield, MI 48034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt -

 4.1
 56       ProHealth Capital                                          Last 4 digits of account number       Unk.                                           $21,000.00
          Nonpriority Creditor's Name
          PO Box 41602                                               When was the debt incurred?           2011-2019
          Philadelphia, PA 19101-1602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Equipment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 54 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 77 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1      Puckett, Clement and Schellenberg,
 57       PC                                                         Last 4 digits of account number       Unk.                                           $69,594.00
          Nonpriority Creditor's Name
          1111 W. Long Lake Road                                     When was the debt incurred?           2011-2019
          Suite 200
          Troy, MI 48098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.1
 58       Redico                                                     Last 4 digits of account number       Unk.                                           $10,149.00
          Nonpriority Creditor's Name
          P.O. Box 467                                               When was the debt incurred?           2011-2019
          Emerson, NJ 07630
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Landlord

 4.1
 59       Redico Management                                          Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          1 Towne Square                                             When was the debt incurred?           2011-2019
          Suite 1600
          Southfield, MI 48075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
                                                                                         indebtedness - Current landlord for Deliver
              Yes                                                       Other. Specify   Dental Solutions, Inc.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 55 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 78 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 60       Regents of the University of Michigan                      Last 4 digits of account number       Unk.                                           $51,931.00
          Nonpriority Creditor's Name
          PO Box 223131                                              When was the debt incurred?           2011-2019
          Pittsburgh, PA 15251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Client

 4.1
 61       Rehab Alabduljabbar                                        Last 4 digits of account number       None                                           $13,813.00
          Nonpriority Creditor's Name
          25459 Sullivan Lane                                        When was the debt incurred?           2018
          Novi, MI 48375
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 62       Rhonda Cain                                                Last 4 digits of account number       None                                             $1,530.00
          Nonpriority Creditor's Name
          9267 W. Pickwick Circle                                    When was the debt incurred?           2018
          Taylor, MI 48180
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 56 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 79 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 63       Ricoh USA, Inc.                                            Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          PO Box 802815                                              When was the debt incurred?           2011-2019
          Chicago, IL 60680-2815
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Recurring

 4.1
 64       Riina Elsey                                                Last 4 digits of account number       None                                               $830.00
          Nonpriority Creditor's Name
          855 St. Claire Avenue                                      When was the debt incurred?           2018
          Grosse Pointe, MI 48230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 65       Rocket Fiber                                               Last 4 digits of account number       Unk.                                               $500.00
          Nonpriority Creditor's Name
          1505 Woodward Ave                                          When was the debt incurred?           2011-2019
          Suite 300
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Internet




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 57 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 80 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 66       Sara Campbell                                              Last 4 digits of account number       None                                             $1,556.00
          Nonpriority Creditor's Name
          26810 Fairfield Ave.                                       When was the debt incurred?           2018
          Warren, MI 48089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 67       Sharon Clanton                                             Last 4 digits of account number       None                                             $1,591.00
          Nonpriority Creditor's Name
          26044 Falmouth Dr.                                         When was the debt incurred?           2018
          Warren, MI 48089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 68       Sherran Haely                                              Last 4 digits of account number       None                                               $152.00
          Nonpriority Creditor's Name
          31420 John R Rd.                                           When was the debt incurred?           2018
          Apt. 115
          Madison Heights, MI 48071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 58 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 81 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 69       Shirina Cade                                               Last 4 digits of account number       None                                               $207.00
          Nonpriority Creditor's Name
          14027 Patton                                               When was the debt incurred?           2018
          Detroit, MI 48223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 70       SK Dental Lab                                              Last 4 digits of account number       unk.                                              Unknown
          Nonpriority Creditor's Name
          23225 Northwestern Hwy                                     When was the debt incurred?           2011-2019
          Southfield, MI 48075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Lab

 4.1
 71       Sky Group Grand, LLC                                       Last 4 digits of account number       Unk.                                           $20,552.31
          Nonpriority Creditor's Name
          7310 Woodward                                              When was the debt incurred?           2011-2019
          Suite 500
          Detroit, MI 48202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Landlord




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 59 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 82 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 72       SmartPractice                                              Last 4 digits of account number       Unk.                                               $460.39
          Nonpriority Creditor's Name
          PO Box 29222                                               When was the debt incurred?           2011-2019
          Phoenix, AZ 85038-9222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 73       Smilemakers                                                Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          P.O. Box 2543                                              When was the debt incurred?           2011-2019
          Spartanburg, SC 29304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 74       Sofi Lending Corp Personal Loans                           Last 4 digits of account number       0995                                           $83,860.00
          Nonpriority Creditor's Name
          PO Box 654158                                              When was the debt incurred?           2017
          Dallas, TX 75265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Kamphuis




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 60 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 83 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 75       Sohn Linen Service                                         Last 4 digits of account number       2408                                           $10,155.00
          Nonpriority Creditor's Name
          P O Box 2115                                               When was the debt incurred?           2019
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Suplies - Uniforms

 4.1
 76       Stacey Cook                                                Last 4 digits of account number       None                                               $701.00
          Nonpriority Creditor's Name
          23180 Suffield                                             When was the debt incurred?           2018
          Brownstown, MI 48174
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 77       Stephanie Turner                                           Last 4 digits of account number       None                                             $2,407.00
          Nonpriority Creditor's Name
          16262 Andover Drive                                        When was the debt incurred?           2018
          Clinton Township, MI 48035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 61 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 84 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 78       Stephanie Warren                                           Last 4 digits of account number       None                                             $1,824.00
          Nonpriority Creditor's Name
          9580 Piedmont                                              When was the debt incurred?           2018
          Detroit, MI 48828
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 79       Strategic Practice Solutions                               Last 4 digits of account number       unk.                                             $6,977.00
          Nonpriority Creditor's Name
          8187 Rhode Dr.                                             When was the debt incurred?           2011-2019
          STE B
          Shelby Township, MI 48022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Temp Agency

 4.1
 80       Suha Aljuneidi                                             Last 4 digits of account number       None                                               $250.00
          Nonpriority Creditor's Name
          5000 Heather Drive                                         When was the debt incurred?           2018
          Apt 103
          Dearborn, MI 48126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 62 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 85 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 81       Tiffanie Dillard                                           Last 4 digits of account number       None                                               $218.00
          Nonpriority Creditor's Name
          6471 Piedmont Street                                       When was the debt incurred?           2018
          Detroit, MI 48228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees

 4.1
 82       Tim Weeks                                                  Last 4 digits of account number       Unk.                                          $200,000.00
          Nonpriority Creditor's Name
          901 Wilshire Blvd                                          When was the debt incurred?           2011-2019
          Suite 300
          Troy, MI 48084
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt - Personal


 4.1
 83       Tonya King                                                 Last 4 digits of account number       None                                               $788.00
          Nonpriority Creditor's Name
          4760 Princess                                              When was the debt incurred?           2018
          Detroit, MI 48125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Debt to Employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 63 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 86 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 84       UniFirst Corporation                                       Last 4 digits of account number       Unk.                                               $541.21
          Nonpriority Creditor's Name
          6400 Monroe Blvd.                                          When was the debt incurred?           2011-2019
          Taylor, MI 48180
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Supplies

 4.1
 85       US Bank                                                    Last 4 digits of account number       Unk.                                               $126.00
          Nonpriority Creditor's Name
          4325 17th Ave S.                                           When was the debt incurred?           2018
          Fargo, ND 58125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 86       Verizon Wireless                                           Last 4 digits of account number       Unk.                                               $341.88
          Nonpriority Creditor's Name
          P.O. Box 15062                                             When was the debt incurred?           2011-2019
          Albany, NY 12212-5062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Tech - Wireless




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 64 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 87 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 87       Wells Fargo Vendor Financial Svcs                          Last 4 digits of account number       Unk.                                             $1,622.37
          Nonpriority Creditor's Name
          PO BOX 650016                                              When was the debt incurred?           2011-2019
          Dallas, TX 75265-0016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Note Payable

 4.1
 88       West Interactive Services Corp                             Last 4 digits of account number       Unk.                                              Unknown
          Nonpriority Creditor's Name
          Dept # 1343                                                When was the debt incurred?           2011-2019
          Denver, CO 80256-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness

 4.1
 89       WG Financing                                               Last 4 digits of account number       Unk.                                           $22,078.00
          Nonpriority Creditor's Name
          141 NE 3rd Ave.                                            When was the debt incurred?           2011-2019
          Miami, FL 33132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Merchant cash advances




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 65 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 88 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 90       William Mamo and Claudine Mamo                             Last 4 digits of account number       Unk.                                           $75,000.00
          Nonpriority Creditor's Name
          16779 Sunderland                                           When was the debt incurred?           2011-2019
          Detroit, MI 48219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt - Note
              Yes                                                       Other. Specify   Payable

 4.1
 91       World Global Financing                                     Last 4 digits of account number       7832                                              Unknown
          Nonpriority Creditor's Name
          c/o Ross Hartog                                            When was the debt incurred?
          101 NE Third Ave., Suite 1210
          Fort Lauderdale, FL 33301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   DDS - Tapestry obligation


 4.1
 92       Worldwide Capital Management                               Last 4 digits of account number       Unk.                                          $119,200.00
          Nonpriority Creditor's Name
          6 Venture Suite                                            When was the debt incurred?           2011-2019
          Suite 305
          Irvine, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Personal guaranty of corporate debt -
              Yes                                                       Other. Specify   Merchant cash advances




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 66 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 89 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 4.1
 93        Zack's Plumbing                                           Last 4 digits of account number       Unk.                                                       $887.00
           Nonpriority Creditor's Name
           59957 Kunstman Road                                       When was the debt incurred?           2011-2019
           Ray Township, MI 48096
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Potential personal liability of corporate
              Yes                                                       Other. Specify   indebtedness Professional Services

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Anthony Kahn                                                  Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 33110 Grand River                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Farmington, MI 48336
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Anthony Kahn                                                  Line 4.149 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 33110 Grand River                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Farmington, MI 48336
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ariel Bouskila, Esq.                                          Line 4.108 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 40 Exchange Place                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1306
 New York, NY 10005
                                                               Last 4 digits of account number                  9618

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ariel Bouskila, Esq.                                          Line 4.110 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 51 Hanover Square, Suite 2102                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Egg                                                      Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4315 Pickett Road                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64503
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bizfund                                                       Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Brian Schecher, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 2371 McDonald Ave.
 Brooklyn, NY 11223
                                                               Last 4 digits of account number                  2018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital for Merchants/Rapid Capital                           Line 4.128 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 11900 Biscayne Boulevard

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 67 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19                Entered 04/10/19 14:06:16                          Page 90 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 Miami, FL 33181
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Merchant Services, LLC                                Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Christopher Castro, Esq.                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 17 State Street, Suite 4000
 New York, NY 10004
                                                               Last 4 digits of account number                  2018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o TSYS Debt Management                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5155
 Norcross, GA 30091
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caruso Dental Laboratory, Inc.                                Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Anthony Wayne Kahn, Esq.                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 33110 Grand River Ave.
 Farmington, MI 48336-3120
                                                               Last 4 digits of account number                  4182

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cash Crunch                                                   Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2371 McDonald Ave.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Brooklyn, NY 11223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cash Crunch                                                   Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Brian Schecher                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 2371 McDonald Ave.
 Brooklyn, NY 11223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cash Crunch                                                   Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Brian Schecher, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 2371 McDonald Ave.
 Brooklyn, NY 11223
                                                               Last 4 digits of account number                  2018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cash Crunch                                                   Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Brian Schecher, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 2371 McDonald Ave.
 Brooklyn, NY 11223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chemical Bank                                                 Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Shaheen, Jacobs & Ross, PC                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 615 Griswold, Suite 1425
 Detroit, MI 48226-3993
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Christopher LeVasseur, Esq.                                   Line 4.157 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Stark Reagan PC                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 1111 West Long Lake #202
 Troy, MI 48098
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cynthia A. Clark, Esq.                                        Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Brian H. Smith, Esq.                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 20 N. 3rd Street

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 68 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19               Entered 04/10/19 14:06:16                           Page 91 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 Philadelphia, PA 19106
                                                               Last 4 digits of account number                  1001

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 David Burkhart, Esq.                                          Line 4.100 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 500 Woodward Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 4000
 Detroit, MI 48226
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 David Cross, Esq.                                             Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 535 Griswold                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2300
 Detroit, MI 48226
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Edmund S Yee                                                  Line 4.98 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 280 West Maple #220                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Birmingham, MI 48009
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Empire Funding                                                Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1022 Avenue M                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Brooklyn, NY 11230-4712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Empire Funding                                                Line 4.110 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 1022 Avenue M                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Brooklyn, NY 11230-4712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eric Joseph Carmichael, Esq.                                  Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 615 Griswold St.                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1425
 Detroit, MI 48226-3907
                                                               Last 4 digits of account number                  07CB

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ESK Funding/Daka                                              Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Issac Cwibeker, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 483 Chestnut St.
 Cedarhurst, NY 11516
                                                               Last 4 digits of account number                  8161

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ETS Dental                                                    Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Michael R. Stillman, Esq.                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 30057 Orchard Lake Road, Suite 200
 Farmington Hills, MI 48334
                                                               Last 4 digits of account number                  54CB

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ETS Dental                                                    Line 4.111 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Steven A. Brown, Esq.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 3324 Marlane Ave.
 Kalamazoo, MI 49006
                                                               Last 4 digits of account number                  54CZ

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First of America Bank Corp.                                   Line 4.91 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1 Financial Pkwy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Kalamazoo, MI 49009-8003
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 69 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19               Entered 04/10/19 14:06:16                           Page 92 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeff Feasby                                                   Line 4.138 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Comerica Bank Bldg                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 600 B Street - #2100
 San Diego, CA 92101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kash Capital                                                  Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 475 Northern Blvd.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Great Neck, NY 11021-4819
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kash Capital                                                  Line 4.71 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 475 Northern Blvd.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Flr 3, Suite 36
 Great Neck, NY 11021-4819
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kash Capital                                                  Line 4.109 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Ariel Bouskila, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 51 Hanover Square, Suite 2102
 New York, NY 10004
                                                               Last 4 digits of account number                  8518

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lending Club                                                  Line 4.119 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 595 Market Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 200
 San Francisco, CA 94105
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding LLC                                              Line 4.174 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 10584                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603
                                                               Last 4 digits of account number                  6218

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Marlin Business Services Corp.                                Line 4.125 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Edward R. Dietz, Esq.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 300 Fellowship Road
 Mount Laurel, NJ 08054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Max Recovery Group, LLC                                       Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 187 Wolf Road                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Albany, NY 12205
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MCA Recovery LLC                                              Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 17 State St.                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 4000
 New York, NY 10004
                                                               Last 4 digits of account number                  2018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Stillman                                              Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 30057 Orchard Lake Road #200                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Farmington, MI 48334
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michigan Attorney General's Office                            Line 2.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Cadillac Place, 10th Floor                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 70 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19               Entered 04/10/19 14:06:16                           Page 93 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 3030 W. Grand Blvd., Ste 10-200
 Detroit, MI 48202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 New York Unity Factor, LLC                                    Line 4.140 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Norman M. Valz, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 39 Broadway, Suite 230
 New York, NY 10006
                                                               Last 4 digits of account number                  1261

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ONYX IQ Inc.                                                  Line 4.144 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Joseph Sussman, Esq.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 333 Pearsall Ave., Suite 205
 Cedarhurst, NY 11516
                                                               Last 4 digits of account number                  4818

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ONYX IQ Inc.                                                  Line 4.144 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Jonathan C. Myers, Esq.                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 27777 Franklin Road, Suite 2500
 Southfield, MI 48034
                                                               Last 4 digits of account number                  92CZ

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Regents of the University of Michigan                         Line 4.160 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 C/O Mike Fox, Director of Budget and                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Fin
 3003 South State Street
 Ann Arbor, MI 48109
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Revenue Assurance Partners                                    Line 4.191 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 19399 Helenberg Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 5
 Covington, LA 70433
                                                               Last 4 digits of account number                  7832

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richardo Kilpatrick, Esq.                                     Line 4.113 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Kilpatrick & Associates, P.C.                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 903 N Opdyke Road, Ste. C
 Auburn Hills, MI 48326
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SOFI                                                          Line 4.174 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 One Letterman Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Building A, Suite 4700
 San Francisco, CA 94129
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Steven C. Lynch, Esq.                                         Line 4.175 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Muller, Muller, Richard, Harms, et. al.                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 33233 Woodward Ave.
 Birmingham, MI 48009
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collection Bureau, Inc.                                Line 4.174 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd.                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 206
 Toledo, OH 43614-1501
                                                               Last 4 digits of account number                  6218


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 71 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19               Entered 04/10/19 14:06:16                           Page 94 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                                        Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United States Attorneys Office                                Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 211 West Fort Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Detroit, MI 48226
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vadim Serebro Esq.                                            Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 55 Broadway, 3rd Floor                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10006
                                                               Last 4 digits of account number                    2018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 World Global Capital , LLC dba                                Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Fundkite                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 30 Broad St.
 14th Floor, Suite 14108
 New York, NY 10004
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                8,267,816.91

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                8,267,816.91




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 72 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19               Entered 04/10/19 14:06:16                           Page 95 of 202
 Fill in this information to identify your case:

 Debtor 1                  Robert W. Kamphuis, Jr.
                           First Name                         Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                        State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  19-45450-pjs               Doc 1           Filed 04/10/19            Entered 04/10/19 14:06:16               Page 96 of 202
 Fill in this information to identify your case:

 Debtor 1                   Robert W. Kamphuis, Jr.
                            First Name                           Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name          Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:


    3.1         Betsy Kamphuis                                                                           Schedule D, line   2.2
                1209 Silver Ridge Court                                                                  Schedule E/F, line
                Greenville, MI 48838
                                                                                                         Schedule G
                                                                                                      Isabella Bank



    3.2         Betsy Kamphuis                                                                           Schedule D, line   2.3
                1209 Silver Ridge Court                                                                  Schedule E/F, line
                Greenville, MI 48838
                                                                                                         Schedule G
                                                                                                      Silver Ridge Condo Assoc



    3.3         Betsy Kamphuis                                                                          Schedule D, line   2.1
                1209 Silver Ridge Court                                                                 Schedule E/F, line
                Greenville, MI 48838
                                                                                                        Schedule G
                                                                                                      Chase Auto Finance




Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                  19-45450-pjs                 Doc 1             Filed 04/10/19    Entered 04/10/19 14:06:16            Page 97 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt
                                                                                                Check all schedules that apply:
    3.4      Blackjack BBQ, Rib, Kabobs, Pizza, Inc.                                              Schedule D, line
             dba Rage Pizza                                                                       Schedule E/F, line    4.119
             8023 Grand River Road
                                                                                                  Schedule G
             Brighton, MI 48114
                                                                                                Lending Club



    3.5      Blackjack BBQ, Rib, Kabobs, Pizza, Inc.                                              Schedule D, line
             dba Rage Pizza                                                                       Schedule E/F, line   4.93
             8023 Grand River Road
                                                                                                  Schedule G
             Brighton, MI 48114
                                                                                                Huntington National Bank



    3.6      DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.140
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                New York Unity Factor, LLC



    3.7      DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.108
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Kash Capital



    3.8      DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.109
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Kash Capital



    3.9      DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.82
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Global Merchant Cash Inc.



    3.10     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.48
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Complete Business Solutions Group Inc.




Official Form 106H                                                          Schedule H: Your Codebtors                              Page 2 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 98 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt
                                                                                                Check all schedules that apply:
    3.11     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.71
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Empire Funding



    3.12     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.37
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Cash Crunch



    3.13     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.11
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                AKF, Inc. dba Fundkite



    3.14     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.110
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Kash Capital



    3.15     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.39
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                CBSG/Par



    3.16     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.175
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Sohn Linen Service



    3.17     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.38
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                                Cash Crunch




Official Form 106H                                                          Schedule H: Your Codebtors                              Page 3 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

              19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 99 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.18     DDS-Tapestry Dental, LLC                                                            Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line     4.43
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48202
                                                                                               Chemical Bank



    3.19     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.100
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                               Invest Detroit Foundation



    3.20     DDS-Tapestry Dental, LLC                                                            Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.64
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48202
                                                                                               Detroit Riverview Medical Complex, LLC



    3.21     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.99
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                               Integrity Networks, LLC



    3.22     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   2.2
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                               Internal Revenue Service



    3.23     DDS-Tapestry Dental, LLC                                                            Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   2.3
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48202
                                                                                               Michigan Department of Treasury



    3.24     DDS-Tapestry Dental, LLC                                                             Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line     2.1
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48202
                                                                                               City of Detroit - Income Tax Division




Official Form 106H                                                         Schedule H: Your Codebtors                                  Page 4 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 100 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.25     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             dba Tapesry Dental                                                                  Schedule E/F, line    4.42
             7310 Woodward, Suite 400
                                                                                                 Schedule G
             Detroit, MI 48202
                                                                                               Chase Bank



    3.26     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.104
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               James P. Stenger



    3.27     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.16
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Andrea Millar



    3.28     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.34
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Carabelli Dental



    3.29     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.40
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               CFO Financial Solutions



    3.30     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.44
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Chester T. Coccia



    3.31     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line  4.66
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dominick N. Shoha, DDS




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 5 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 101 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.32     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.79
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Gary A. Stern, DDS



    3.33     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.80
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Geetha Ommi



    3.34     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.96
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Ifechide Nwabueze



    3.35     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.103
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               James Geist, DDS



    3.36     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.1
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               1-800 Mini Storage of Troy



    3.37     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.3
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               3M Unitek



    3.38     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.5
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               7300 Woodward, LLC




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 6 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 102 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.39     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line 4.6
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Absopure Water Company



    3.40     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.7
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ADP



    3.41     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line  4.8
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ADP Screening and Selection Services



    3.42     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.9
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ADP, Inc.



    3.43     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.10
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Adrienne Mixner



    3.44     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line      4.62
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Healthcare for the Homeless



    3.45     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line      4.63
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Healthcare for the Homeless




Official Form 106H                                                         Schedule H: Your Codebtors                                Page 7 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 103 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.46     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.11
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               AKF, Inc. dba Fundkite



    3.47     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.13
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               AM Data Service, Inc



    3.48     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.14
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ambulatory Anesthesia Solutions



    3.49     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.17
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Applied Imaging



    3.50     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.21
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Benjeman Green



    3.51     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.22
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Best Egg



    3.52     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.23
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Bisco Dental Products




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 8 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 104 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.53     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line  4.26
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Blue Care Network of Michigan



    3.54     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.27
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Blue CrossBlue Shield of Mich



    3.55     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.28
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Blue Water Industrial Products



    3.56     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line     4.29
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Brasseler USA



    3.57     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line     4.30
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Bullfrog



    3.58     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line     4.31
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Byline Financial Group



    3.59     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.36
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Caruso Dental Laboratory, Inc.




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 9 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 105 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.60     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.37
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Cash Crunch



    3.61     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.43
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Chemical Bank



    3.62     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.45
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Cincinnati Insurance Company



    3.63     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.46
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Cintas



    3.64     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.47
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Comcast Business



    3.65     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.48
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Complete Business Solutions Group Inc.



    3.66     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.49
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Corporate Debt Advisers




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 10 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 106 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.67     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.50
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Corporation Service Company



    3.68     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.51
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Curve Dental



    3.69     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.52
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               CyraCom, LLC



    3.70     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.54
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               David M. Black, Esq.



    3.71     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.59
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dell Financial



    3.72     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.61
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Development Fund



    3.73     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.64
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Riverview Medical Complex, LLC




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 11 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 107 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.74     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line  4.57
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               De Lage Landen Financial Services



    3.75     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.65
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               DMC



    3.76     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.68
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Dr. James Boynton



    3.77     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.69
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dykema Gossett



    3.78     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.70
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Eastman and Smith, Ltd



    3.79     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.71
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Empire Funding



    3.80     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.74
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               eServices




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 12 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 108 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.81     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.75
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ESK Funding/Daka



    3.82     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line  4.150
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Perez, Vaughn and Feasby



    3.83     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.78
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ford Credit



    3.84     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.82
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Global Merchant Cash Inc.



    3.85     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.83
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Great Lakes Orthodontic Products



    3.86     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.84
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Guardian Insurance



    3.87     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.85
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Health First




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 13 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 109 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.88     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.87
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Inc.



    3.89     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.88
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Inc.



    3.90     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.89
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Orthodontics



    3.91     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line   4.90
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Practice Solutions



    3.92     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.91
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Hillsboro Marine



    3.93     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line    4.92
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Hope Network



    3.94     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line   4.94
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               iContracts




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 14 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 110 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.95     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.97
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Instructure, Inc



    3.96     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line     4.98
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Integrity Business Solutions



    3.97     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.100
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Invest Detroit Foundation



    3.98     Deliver Dental Solutions, Inc.                                                       Schedule D, line
             7310 Woodward Ave.                                                                   Schedule E/F, line    4.101
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Iron Mountain



    3.99     Deliver Dental Solutions, Inc.                                                      Schedule D, line
             7310 Woodward Ave.                                                                  Schedule E/F, line     4.108
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kash Capital



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line     4.109
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kash Capital



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line  4.111
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kennedy Business Services, Ltd dba ETS




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 15 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 111 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    2        7310 Woodward Ave.                                                                  Schedule E/F, line     4.117
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Lakeshore Global, Inc.



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line     4.120
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               LN2 Gas and Supply



    3.10     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    4        7310 Woodward Ave.                                                                   Schedule E/F, line  4.121
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Lothamer Dental Laboratory



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line     4.124
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Marlin Business Bank



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line     4.125
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Marlin Business Bank



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line     4.129
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               MedaCore, LLC



    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line     4.130
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Midway Dental Detroit




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 16 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 112 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.10     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.131
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Midway Dental Supply



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line    4.132
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               MOA



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line    4.133
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Modio Health, Inc



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    2        7310 Woodward Ave.                                                                  Schedule E/F, line    4.139
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Natus Medical Inc.



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line    4.140
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               New York Unity Factor, LLC



    3.11     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    4        7310 Woodward Ave.                                                                   Schedule E/F, line   4.142
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Olson Dental Laboratory



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line    4.144
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ONYX IQ Inc.




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 17 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 113 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.11     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    6        7310 Woodward Ave.                                                                   Schedule E/F, line    4.145
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ortho Cycle Company



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line     4.146
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               P & G Oral Health



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line     4.149
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Peak Performers, Inc



    3.11     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line      4.152
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Praxair Distribution Inc.



    3.12     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    0        7310 Woodward Ave.                                                                   Schedule E/F, line   4.154
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Private Capital Lending



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line     4.156
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ProHealth Capital



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    2        7310 Woodward Ave.                                                                  Schedule E/F, line     4.158
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Redico




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 18 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 114 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line    4.159
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Redico Management



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    4        7310 Woodward Ave.                                                                  Schedule E/F, line     4.160
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Regents of the University of Michigan



    3.12     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    5        7310 Woodward Ave.                                                                   Schedule E/F, line   4.163
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Ricoh USA, Inc.



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line    4.165
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Rocket Fiber



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.170
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               SK Dental Lab



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line 4.171
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sky Group Grand, LLC



    3.12     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.172
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               SmartPractice




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 19 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 115 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line     4.173
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Smilemakers



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line   4.174
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sofi Lending Corp Personal Loans



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    2        7310 Woodward Ave.                                                                  Schedule E/F, line     4.175
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sohn Linen Service



    3.13     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    3        7310 Woodward Ave.                                                                   Schedule E/F, line     4.179
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Strategic Practice Solutions



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    4        7310 Woodward Ave.                                                                  Schedule E/F, line     4.184
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               UniFirst Corporation



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line     4.186
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Verizon Wireless



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line   4.187
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Wells Fargo Vendor Financial Svcs




Official Form 106H                                                         Schedule H: Your Codebtors                               Page 20 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 116 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line     4.188
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               West Interactive Services Corp



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line  4.190
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               William Mamo and Claudine Mamo



    3.13     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.193
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Zack's Plumbing



    3.14     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    0        7310 Woodward Ave.                                                                   Schedule E/F, line   4.12
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Aliyya Ware-Gause



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line    4.15
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Andrea Larry



    3.14     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    2        7310 Woodward Ave.                                                                   Schedule E/F, line   4.18
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Ariel Clay



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line    4.19
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ashley St. Pierre




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 21 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 117 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    4        7310 Woodward Ave.                                                                  Schedule E/F, line    4.20
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Barbara Warren



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line     4.35
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Carabelli Technologies, LLC



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line    4.41
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Charnia Hall



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.53
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               David Karwacki



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line    4.55
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dawn Ferguson



    3.14     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.60
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dena Lowe



    3.15     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line    4.67
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dorothy Fater




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 22 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 118 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.15     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    1        7310 Woodward Ave.                                                                   Schedule E/F, line   4.72
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Erica Carter



    3.15     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    2        7310 Woodward Ave.                                                                   Schedule E/F, line   4.73
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Erin Zajkowski



    3.15     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line    4.81
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Geraldine Williams



    3.15     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    4        7310 Woodward Ave.                                                                   Schedule E/F, line   4.95
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Iesha Meredith



    3.15     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line    4.105
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Janet Zalucha



    3.15     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line    4.106
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Jessica Welch



    3.15     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.107
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kara Gee




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 23 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 119 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.15     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    8        7310 Woodward Ave.                                                                   Schedule E/F, line   4.114
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Kristen Ponichter



    3.15     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    9        7310 Woodward Ave.                                                                   Schedule E/F, line   4.115
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Kristi Thomas



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line    4.116
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               LaDonia Washington



    3.16     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    1        7310 Woodward Ave.                                                                   Schedule E/F, line   4.118
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Latoya Lewis



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    2        7310 Woodward Ave.                                                                  Schedule E/F, line    4.122
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Maribel McCarthy



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line    4.123
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Mark S. Smith, DDS



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    4        7310 Woodward Ave.                                                                  Schedule E/F, line    4.126
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Marva Brown




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 24 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 120 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line    4.127
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Mary Hannawa, DDS



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line    4.134
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Molly Doyle



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.135
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Morris Velilla



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line    4.136
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Mossa Baghum



    3.16     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.141
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Noah Mamo



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line   4.147
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Patricia Rayner, PharmD BCOP



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line    4.148
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Patricia Smirnes




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 25 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 121 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    2        7310 Woodward Ave.                                                                  Schedule E/F, line    4.153
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Prentis Davis



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    3        7310 Woodward Ave.                                                                  Schedule E/F, line    4.155
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Professional Endodontics PC



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    4        7310 Woodward Ave.                                                                  Schedule E/F, line    4.161
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Rehab Alabduljabbar



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line    4.162
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Rhonda Cain



    3.17     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    6        7310 Woodward Ave.                                                                   Schedule E/F, line   4.164
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Riina Elsey



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.166
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sara Campbell



    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line    4.167
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sharon Clanton




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 26 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 122 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.17     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line     4.168
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sherran Haely



    3.18     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line     4.169
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Shirina Cade



    3.18     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    1        7310 Woodward Ave.                                                                   Schedule E/F, line    4.176
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Stacey Cook



    3.18     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    2        7310 Woodward Ave.                                                                   Schedule E/F, line    4.177
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Stephanie Turner



    3.18     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    3        7310 Woodward Ave.                                                                   Schedule E/F, line    4.178
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Stephanie Warren



    3.18     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    4        7310 Woodward Ave.                                                                  Schedule E/F, line     4.180
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Suha Aljuneidi



    3.18     Deliver Dental Solutions, Inc.                                                        Schedule D, line
    5        7310 Woodward Ave.                                                                    Schedule E/F, line   4.181
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Tiffanie Dillard




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 27 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 123 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.18     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line    4.183
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Tonya King



    3.18     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.110
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kash Capital



    3.18     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    8        7310 Woodward Ave.                                                                  Schedule E/F, line    4.76
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ESK Funding/Daka



    3.18     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.32
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Capital Merchant Services, LLC



    3.19     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        7310 Woodward Ave.                                                                  Schedule E/F, line    4.39
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               CBSG/Par



    3.19     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    1        7310 Woodward Ave.                                                                  Schedule E/F, line    4.143
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ONYX



    3.19     Deliver Dental Solutions, Inc.                                                     Schedule D, line
    2        7310 Woodward Ave.                                                                 Schedule E/F, line     4.189
             Suite 400
                                                                                                Schedule G
             Detroit, MI 48214
                                                                                               WG Financing




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 28 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 124 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.19     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    3        7310 Woodward Ave.                                                                   Schedule E/F, line   4.24
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Bizfund



    3.19     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    4        7310 Woodward Ave.                                                                   Schedule E/F, line   4.2
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               24 Capital



    3.19     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    5        7310 Woodward Ave.                                                                  Schedule E/F, line  4.192
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Worldwide Capital Management



    3.19     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    6        7310 Woodward Ave.                                                                  Schedule E/F, line    4.38
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Cash Crunch



    3.19     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    7        7310 Woodward Ave.                                                                  Schedule E/F, line    4.137
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               MyCare Health Center



    3.19     Deliver Dental Solutions, Inc.                                                       Schedule D, line
    8        7310 Woodward Ave.                                                                   Schedule E/F, line    4.113
             Suite 400
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Kilpatrick and Assocaites



    3.19     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    9        7310 Woodward Ave.                                                                  Schedule E/F, line    4.4
             Suite 400
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               5K Dental Lab




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 29 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 125 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.20     Deliver Dental Solutions, Inc.                                                      Schedule D, line
    0        dba Tapesry Dental                                                                  Schedule E/F, line    4.77
             7310 Woodward, Suite 400
                                                                                                 Schedule G
             Detroit, MI 48202
                                                                                               ETS Dental



    3.20     Tapestry, LLC                                                                       Schedule D, line
    1        no longer operating                                                                 Schedule E/F, line    4.144
                                                                                                 Schedule G
                                                                                               ONYX IQ Inc.



    3.20     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.16
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Andrea Millar



    3.20     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.34
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Carabelli Dental



    3.20     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.40
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               CFO Financial Solutions



    3.20     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.44
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Chester T. Coccia



    3.20     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.66
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dominick N. Shoha, DDS




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 30 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 126 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.20     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.79
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Gary A. Stern, DDS



    3.20     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.80
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Geetha Ommi



    3.20     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.96
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Ifechide Nwabueze



    3.21     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.103
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               James Geist, DDS



    3.21     Thomas David Rose                                                                    Schedule D, line
    1        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.1
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               1-800 Mini Storage of Troy



    3.21     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.3
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               3M Unitek



    3.21     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.5
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               7300 Woodward, LLC




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 31 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 127 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.21     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line 4.6
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Absopure Water Company



    3.21     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.7
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ADP



    3.21     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.8
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ADP Screening and Selection Services



    3.21     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.9
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ADP, Inc.



    3.21     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.10
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Adrienne Mixner



    3.21     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line      4.62
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Healthcare for the Homeless



    3.22     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line      4.63
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Healthcare for the Homeless




Official Form 106H                                                         Schedule H: Your Codebtors                                Page 32 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 128 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.22     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.11
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               AKF, Inc. dba Fundkite



    3.22     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.13
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               AM Data Service, Inc



    3.22     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.14
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ambulatory Anesthesia Solutions



    3.22     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.17
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Applied Imaging



    3.22     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.21
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Benjeman Green



    3.22     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.22
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Best Egg



    3.22     Thomas David Rose                                                                    Schedule D, line
    7        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.23
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Bisco Dental Products




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 33 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 129 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.22     Thomas David Rose                                                                    Schedule D, line
    8        9000 East Jefferson Ave.                                                             Schedule E/F, line  4.26
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Blue Care Network of Michigan



    3.22     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.27
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Blue CrossBlue Shield of Mich



    3.23     Thomas David Rose                                                                    Schedule D, line
    0        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.28
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Blue Water Industrial Products



    3.23     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.29
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Brasseler USA



    3.23     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.30
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Bullfrog



    3.23     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.31
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Byline Financial Group



    3.23     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.36
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Caruso Dental Laboratory, Inc.




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 34 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 130 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.23     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.37
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Cash Crunch



    3.23     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.43
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Chemical Bank



    3.23     Thomas David Rose                                                                    Schedule D, line
    7        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.45
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Cincinnati Insurance Company



    3.23     Thomas David Rose                                                                    Schedule D, line
    8        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.46
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Cintas



    3.23     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.47
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Comcast Business



    3.24     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.48
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Complete Business Solutions Group Inc.



    3.24     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.49
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Corporate Debt Advisers




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 35 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 131 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.24     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.50
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Corporation Service Company



    3.24     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.51
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Curve Dental



    3.24     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.52
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               CyraCom, LLC



    3.24     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.54
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               David M. Black, Esq.



    3.24     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.59
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dell Financial



    3.24     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.61
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Development Fund



    3.24     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.64
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Detroit Riverview Medical Complex, LLC




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 36 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 132 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.24     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.57
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               De Lage Landen Financial Services



    3.25     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.65
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               DMC



    3.25     Thomas David Rose                                                                    Schedule D, line
    1        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.68
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Dr. James Boynton



    3.25     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.69
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dykema Gossett



    3.25     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.70
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Eastman and Smith, Ltd



    3.25     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.71
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Empire Funding



    3.25     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.74
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               eServices




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 37 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 133 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.25     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.75
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ESK Funding/Daka



    3.25     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.150
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Perez, Vaughn and Feasby



    3.25     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.78
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ford Credit



    3.25     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.82
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Global Merchant Cash Inc.



    3.26     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.83
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Great Lakes Orthodontic Products



    3.26     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.84
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Guardian Insurance



    3.26     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.85
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Health First




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 38 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 134 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.26     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.87
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Inc.



    3.26     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.88
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Inc.



    3.26     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.89
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Orthodontics



    3.26     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.90
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Henry Schein Practice Solutions



    3.26     Thomas David Rose                                                                    Schedule D, line
    7        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.91
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Hillsboro Marine



    3.26     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.92
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Hope Network



    3.26     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.94
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               iContracts




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 39 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 135 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.27     Thomas David Rose                                                                    Schedule D, line
    0        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.97
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Instructure, Inc



    3.27     Thomas David Rose                                                                    Schedule D, line
    1        9000 East Jefferson Ave.                                                             Schedule E/F, line     4.98
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Integrity Business Solutions



    3.27     Thomas David Rose                                                                    Schedule D, line
    2        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.100
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Invest Detroit Foundation



    3.27     Thomas David Rose                                                                    Schedule D, line
    3        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.101
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Iron Mountain



    3.27     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.108
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kash Capital



    3.27     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.109
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kash Capital



    3.27     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.111
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kennedy Business Services, Ltd dba ETS




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 40 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 136 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.27     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.117
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Lakeshore Global, Inc.



    3.27     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.120
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               LN2 Gas and Supply



    3.27     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line  4.121
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Lothamer Dental Laboratory



    3.28     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.124
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Marlin Business Bank



    3.28     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.125
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Marlin Business Bank



    3.28     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.129
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               MedaCore, LLC



    3.28     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.130
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Midway Dental Detroit




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 41 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 137 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.28     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.131
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Midway Dental Supply



    3.28     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.132
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               MOA



    3.28     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.133
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Modio Health, Inc



    3.28     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.139
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Natus Medical Inc.



    3.28     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.140
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               New York Unity Factor, LLC



    3.28     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.142
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Olson Dental Laboratory



    3.29     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.144
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ONYX IQ Inc.




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 42 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 138 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.29     Thomas David Rose                                                                    Schedule D, line
    1        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.145
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ortho Cycle Company



    3.29     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.146
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               P & G Oral Health



    3.29     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.149
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Peak Performers, Inc



    3.29     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line      4.152
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Praxair Distribution Inc.



    3.29     Thomas David Rose                                                                    Schedule D, line
    5        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.154
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Private Capital Lending



    3.29     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.156
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ProHealth Capital



    3.29     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.158
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Redico




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 43 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 139 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.29     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.159
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Redico Management



    3.29     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.160
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Regents of the University of Michigan



    3.30     Thomas David Rose                                                                    Schedule D, line
    0        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.163
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Ricoh USA, Inc.



    3.30     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.165
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Rocket Fiber



    3.30     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.170
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               SK Dental Lab



    3.30     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line 4.171
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sky Group Grand, LLC



    3.30     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.172
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               SmartPractice




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 44 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 140 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.30     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.173
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Smilemakers



    3.30     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.174
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sofi Lending Corp Personal Loans



    3.30     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.175
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sohn Linen Service



    3.30     Thomas David Rose                                                                    Schedule D, line
    8        9000 East Jefferson Ave.                                                             Schedule E/F, line     4.179
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Strategic Practice Solutions



    3.30     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.184
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               UniFirst Corporation



    3.31     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.186
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Verizon Wireless



    3.31     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.187
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Wells Fargo Vendor Financial Svcs




Official Form 106H                                                         Schedule H: Your Codebtors                               Page 45 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 141 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.31     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.188
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               West Interactive Services Corp



    3.31     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.190
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               William Mamo and Claudine Mamo



    3.31     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.193
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Zack's Plumbing



    3.31     Thomas David Rose                                                                    Schedule D, line
    5        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.12
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Aliyya Ware-Gause



    3.31     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.15
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Andrea Larry



    3.31     Thomas David Rose                                                                    Schedule D, line
    7        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.18
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Ariel Clay



    3.31     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.19
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Ashley St. Pierre




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 46 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 142 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.31     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.20
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Barbara Warren



    3.32     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.35
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Carabelli Technologies, LLC



    3.32     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.41
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Charnia Hall



    3.32     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.53
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               David Karwacki



    3.32     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.55
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dawn Ferguson



    3.32     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.60
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dena Lowe



    3.32     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.67
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Dorothy Fater




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 47 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 143 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.32     Thomas David Rose                                                                    Schedule D, line
    6        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.72
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Erica Carter



    3.32     Thomas David Rose                                                                    Schedule D, line
    7        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.73
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Erin Zajkowski



    3.32     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.81
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Geraldine Williams



    3.32     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.95
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Iesha Meredith



    3.33     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.105
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Janet Zalucha



    3.33     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.106
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Jessica Welch



    3.33     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.107
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kara Gee




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 48 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 144 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.33     Thomas David Rose                                                                    Schedule D, line
    3        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.114
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Kristen Ponichter



    3.33     Thomas David Rose                                                                    Schedule D, line
    4        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.115
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Kristi Thomas



    3.33     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.116
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               LaDonia Washington



    3.33     Thomas David Rose                                                                    Schedule D, line
    6        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.118
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Latoya Lewis



    3.33     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.122
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Maribel McCarthy



    3.33     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.123
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Mark S. Smith, DDS



    3.33     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.126
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Marva Brown




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 49 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 145 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.34     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.127
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Mary Hannawa, DDS



    3.34     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.134
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Molly Doyle



    3.34     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.135
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Morris Velilla



    3.34     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.136
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Mossa Baghum



    3.34     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.141
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Noah Mamo



    3.34     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line   4.147
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Patricia Rayner, PharmD BCOP



    3.34     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.148
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Patricia Smirnes




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 50 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 146 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.34     Thomas David Rose                                                                   Schedule D, line
    7        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.153
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Prentis Davis



    3.34     Thomas David Rose                                                                   Schedule D, line
    8        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.155
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Professional Endodontics PC



    3.34     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.161
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Rehab Alabduljabbar



    3.35     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.162
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Rhonda Cain



    3.35     Thomas David Rose                                                                    Schedule D, line
    1        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.164
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Riina Elsey



    3.35     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.166
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sara Campbell



    3.35     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.167
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sharon Clanton




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 51 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 147 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.35     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.168
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Sherran Haely



    3.35     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.169
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Shirina Cade



    3.35     Thomas David Rose                                                                    Schedule D, line
    6        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.176
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Stacey Cook



    3.35     Thomas David Rose                                                                    Schedule D, line
    7        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.177
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Stephanie Turner



    3.35     Thomas David Rose                                                                    Schedule D, line
    8        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.178
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Stephanie Warren



    3.35     Thomas David Rose                                                                   Schedule D, line
    9        9000 East Jefferson Ave.                                                            Schedule E/F, line     4.180
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Suha Aljuneidi



    3.36     Thomas David Rose                                                                     Schedule D, line
    0        9000 East Jefferson Ave.                                                              Schedule E/F, line   4.181
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Tiffanie Dillard




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 52 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 148 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.36     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.183
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Tonya King



    3.36     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.110
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Kash Capital



    3.36     Thomas David Rose                                                                   Schedule D, line
    3        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.76
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ESK Funding/Daka



    3.36     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.32
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Capital Merchant Services, LLC



    3.36     Thomas David Rose                                                                   Schedule D, line
    5        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.39
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               CBSG/Par



    3.36     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.143
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ONYX



    3.36     Thomas David Rose                                                                  Schedule D, line
    7        9000 East Jefferson Ave.                                                           Schedule E/F, line     4.189
             Apartment 8-7
                                                                                                Schedule G
             Detroit, MI 48214
                                                                                               WG Financing




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 53 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 149 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.36     Thomas David Rose                                                                    Schedule D, line
    8        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.24
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Bizfund



    3.36     Thomas David Rose                                                                    Schedule D, line
    9        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.2
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               24 Capital



    3.37     Thomas David Rose                                                                   Schedule D, line
    0        9000 East Jefferson Ave.                                                            Schedule E/F, line  4.192
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Worldwide Capital Management



    3.37     Thomas David Rose                                                                   Schedule D, line
    1        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.38
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               Cash Crunch



    3.37     Thomas David Rose                                                                   Schedule D, line
    2        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.137
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               MyCare Health Center



    3.37     Thomas David Rose                                                                    Schedule D, line
    3        9000 East Jefferson Ave.                                                             Schedule E/F, line    4.113
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Kilpatrick and Assocaites



    3.37     Thomas David Rose                                                                   Schedule D, line
    4        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.4
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               5K Dental Lab




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 54 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 150 of 202
 Debtor 1 Robert W. Kamphuis, Jr.                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.37     Thomas David Rose                                                                    Schedule D, line
    5        9000 East Jefferson Ave.                                                             Schedule E/F, line   4.99
             Apartment 8-7
                                                                                                  Schedule G
             Detroit, MI 48214
                                                                                               Integrity Networks, LLC



    3.37     Thomas David Rose                                                                   Schedule D, line
    6        9000 East Jefferson Ave.                                                            Schedule E/F, line    4.77
             Apartment 8-7
                                                                                                 Schedule G
             Detroit, MI 48214
                                                                                               ETS Dental




Official Form 106H                                                         Schedule H: Your Codebtors                              Page 55 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19    Entered 04/10/19 14:06:16              Page 151 of 202
Fill in this information to identify your case:

Debtor 1                      Robert W. Kamphuis, Jr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation                                                       Pastor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  St. Paul Luthern Church

       Occupation may include student        Employer's address
                                                                                                              9844 S. Greenville Road
       or homemaker, if it applies.
                                                                                                              Greenville, MI 48838

                                             How long employed there?                                                  2008

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $          4,754.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00             $   4,754.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
               19-45450-pjs            Doc 1      Filed 04/10/19         Entered 04/10/19 14:06:16                     Page 152 of 202
Debtor 1   Robert W. Kamphuis, Jr.                                                               Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         4,754.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        4,754.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
     8e. Social Security                                                                  8e.        $              0.00     $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify: Housing allowance                                 8h.+ $                    0.00 + $             800.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $           800.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $          5,554.00 = $           5,554.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          5,554.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor is currently seeking new employment




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
           19-45450-pjs             Doc 1      Filed 04/10/19           Entered 04/10/19 14:06:16                          Page 153 of 202
Fill in this information to identify your case:

Debtor 1                 Robert W. Kamphuis, Jr.                                                             Check if this is:
                                                                                                                 An amended filing
Debtor 2                                                                                                         A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN                                                 MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for     Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                        No
      dependents names.                                                                                                                       Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                             631.00

      If not included in line 4:

      4a. Real estate taxes                                                                                 4a.    $                           189.00
      4b. Property, homeowner’s, or renter’s insurance                                                      4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                     4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                       4d.    $                           200.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
           19-45450-pjs              Doc 1         Filed 04/10/19                  Entered 04/10/19 14:06:16                    Page 154 of 202
Debtor 1     Robert W. Kamphuis, Jr.                                                                   Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 265.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  35.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 430.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                650.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                120.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                 700.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                 732.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  146.00
      15d. Other insurance. Specify: Long term disability                                  15d. $                                                  350.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  251.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous exp. (postage, tabs, gifts, emergencies)              21. +$                                                100.00
      Pet care                                                                                    +$                                                50.00
      Non-filing spouses credit card payments monthly                                             +$                                               100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,549.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,549.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,554.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,549.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    5.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtor seeking employment




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         19-45450-pjs               Doc 1         Filed 04/10/19              Entered 04/10/19 14:06:16                         Page 155 of 202
 Fill in this information to identify your case:

 Debtor 1                    Robert W. Kamphuis, Jr.
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Robert W. Kamphuis, Jr.                                               X
              Robert W. Kamphuis, Jr.                                                   Signature of Debtor 2
              Signature of Debtor 1

              Date       April 9, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                19-45450-pjs              Doc 1           Filed 04/10/19        Entered 04/10/19 14:06:16                   Page 156 of 202
 Fill in this information to identify your case:

 Debtor 1                  Robert W. Kamphuis, Jr.
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $4,500.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                19-45450-pjs               Doc 1          Filed 04/10/19            Entered 04/10/19 14:06:16                      Page 157 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 For last calendar year:                              Wages, commissions,                       $75,836.00           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                   Wages, commissions,                      $163,092.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Capital loss                                    Unknown
 (January 1 to December 31, 2018 )


                                                   Other losses                                    Unknown

                                                   Schedule E loss                                 Unknown

 For the calendar year before that:                Capital loss $-3,000                                $0.00
 (January 1 to December 31, 2017 )


                                                   Other losses                                        $0.00
                                                   $-26,510.00

                                                   Schedule E loss                                     $0.00
                                                   $-654,763.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19            Entered 04/10/19 14:06:16                       Page 158 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)




            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       ESK Funding vs. Debtor, et. al.                           Collection                 Erie County Supreme Court                  Pending
       Case No. 18-808161                                                                                                              On appeal
                                                                                                                                       Concluded


       ONYX IQ Inc. vs. Debtor, et. al.                          Collection                 Kings Borough Supreme                      Pending
       Case No. 3772014 514448-18                                                           Court                                      On appeal
                                                                                            Civil Division                             Concluded


       Kash Capital vs. Debtor, et. al.                          Collection                 Orange County Supreme                      Pending
       Case No. EF0054852018                                                                Court                                      On appeal
                                                                                            NY                                         Concluded


       Kash Capital vs. Debtor, et. al.                          Collection                 Orange County Supreme                      Pending
       Case No. EFF00549618                                                                 Court                                      On appeal
                                                                                            NY                                         Concluded




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19              Entered 04/10/19 14:06:16                     Page 159 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Kennedy Business Services, Ltd vs.                        Collection                 3rd Circuit Court                          Pending
       Deliver Dental Institute                                                                                                        On appeal
       Case No. 19-000754-CZ
                                                                                                                                       Concluded


       Chemical Bank vs. DDS-Tapestry,                           Collection                 3rd Circuit Court                          Pending
       LLC                                                                                  3 Woodward Ave.                            On appeal
       Case No. 19-003607-CB                                                                Detroit, MI 48226
                                                                                                                                       Concluded


       Complete Business Solutions Group,                        Collection                 Court of Common Please                     Pending
       Inc. dba Par Funding vs. Debtor, et.                                                 Philadelphia County                        On appeal
       al.
                                                                                                                                       Concluded
       Case ID 190301001

       ETS Dental vs. Deliver Dental                             Collection                 3rd District Court                         Pending
       Solutions, Inc.                                                                                                                 On appeal
       Case No. 19-000754-CB
                                                                                                                                       Concluded


       Integrity Networks, LLC vs.                               Collection                 3rd Circuit Court                          Pending
       DDS-Tapestry, LLC                                                                                                               On appeal
       Case No. 19-003355-CB
                                                                                                                                       Concluded


       Sohn Linen Services vs DDS-                               Collection                 36th District Court                        Pending
       Tapestry                                                                             421 Madison Ave                            On appeal
       19-142408                                                                            5th Floor
                                                                                                                                       Concluded
                                                                                            Detroit, MI 48226

       World Globe Capital dba Fundkiet                          Collection                 Supreme Court of New York                  Pending
       Funding vs Debtor                                                                    Ontario County                             On appeal
       118228-2018
                                                                                                                                       Concluded


       Caruso Dental Labs vs DDS                                 Collection                 36th District Court                        Pending
       18-174182                                                                            421 Madison Ave                            On appeal
                                                                                            5th Floor
                                                                                                                                       Concluded
                                                                                            Detroit, MI 48226

       Capital Meerchant LLC vs Debtor                           Collection                 Supteme Court of New York                  Pending
       118248-2018                                                                          Ontario County                             On appeal
                                                                                                                                       Concluded


       Cash Crunch vs Debtor                                     Collection                 Supteme Court of New York                  Pending
       118221-2015                                                                          Ontarion County                            On appeal
                                                                                                                                       Concluded


       BizFund LLC vs Debtor                                     Collection                 Supreme Court of New York                  Pending
       118221-2018                                                                          Ontario County                             On appeal
                                                                                                                                       Concluded




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19              Entered 04/10/19 14:06:16                     Page 160 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       National Funding Inc vs Debtor                            Collection                 Superior Court for the State of             Pending
       30-2018-01015244- CU-BC-CJC                                                          CA                                          On appeal
                                                                                            Orange County
                                                                                                                                        Concluded


       New York Unity Factor vs Debtor                                                      Supreme Court of New York                   Pending
       18-151261                                                                            Richmond County                             On appeal
                                                                                                                                        Concluded


       Peak Performers vs Debtor                                 Collection                 Wayne County Circuit Court                  Pending
       XX-XXXXXXX-CB                                                                        Detroit, MI 48226                           On appeal
                                                                                                                                        Concluded


       7300 Woodward LLC vs Debtor                                                                                                      Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded


       Detroit Riverview Medical Complex vs                      Collection                 36th District Court                         Pending
       Debtor                                                                               421 Madison Ave                             On appeal
       18-348110-LT                                                                         5th Floor
                                                                                                                                        Concluded
                                                                                            Detroit, MI 48226

       ONYX IQ Inc vs Debtor                                     Collection                 Wayne County Circuit Court                  Pending
       19-001892-CZ                                                                         Detroit, MI 48226                           On appeal
                                                                                                                                        Concluded


       Puckett, Clement and Schellenberg                         Collection                 Oakland County Circuit Court                Pending
       vs Debtor                                                                            1200 North Telegraph                        On appeal
       19-172803                                                                            Pontica, MI
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19              Entered 04/10/19 14:06:16                      Page 161 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Kathleen Kamphuis                                             Cash                                                     Various                  $1,000.00


       Person's relationship to you: Sister


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St. Paul Luthern Church                                       Cash - approx. $250.00 weekly                            Various                $25,980.00



 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       GreenPath Inc.                                                Credit Counseling                                        2/9/19                       $25.00
       20100 Civic Center Drive
       Suite 216
       Southfield, MI 48076




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19            Entered 04/10/19 14:06:16                       Page 162 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Gold, Lange & Majoros                                         Attorney Fees                                            2/12/19 -                  $5,335.00
       24901 Northwestern Hwy                                                                                                 $5,000.00 +
       Suite 444                                                                                                              $335.00 filing
       Southfield, MI 48075                                                                                                   fees for Debtor
                                                                                                                              and Thomas
                                                                                                                              rose, business
                                                                                                                              parter - Deliver
                                                                                                                              Dental
                                                                                                                              Solutions, Inc.


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or         Date transfer was
       Address                                                       property transferred                       payments received or debts       made
                                                                                                                paid in exchange
       Person's relationship to you
       Non-insider                                                   3044 West Genesee Ave.,                    Sold for approx.                 approx. 8/2017
                                                                     Saginaw, MI 48602                          $58,000.00 - no net to
                                                                                                                Debtor, loss = $-26,228.00
       None


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                           Date Transfer was
                                                                                                                                                 made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was              Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,             before closing or
       Code)                                                                                                            moved, or                          transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-45450-pjs               Doc 1           Filed 04/10/19            Entered 04/10/19 14:06:16                       Page 163 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                          Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19               Entered 04/10/19 14:06:16                         Page 164 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                       Nature of the case                      Status of the
       Case Number                                                   Name                                                                          case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Deliver Dental Solutions, Inc.                            Dental Services Organization                    EIN:         XX-XXXXXXX
       dba Tapesry Dental
       7310 Woodward                                             Puckett, Clement and Schellenberg,              From-To      approx. 7/1/2011 - present
       Suite 400                                                 PC
       Detroit, MI 48202                                         1111 W. Long Lake Road
                                                                 Suite 200
                                                                 Troy, MI 48098

       Blackjack BBQ, Rib, Kabobs, Pizza,                        Pizza store                                     EIN:         XX-XXXXXXX
       Inc.
       dba Rage Pizza                                            None                                            From-To      approx. 2016 - present
       8023 Grand River Road
       Brighton, MI 48114

       DDS-Tapestry Dental, LLC                                  Dental Surgery Center                           EIN:         XX-XXXXXXX
       dba Tapesry Dental
       7310 Woodward                                             Puckett, Clement and Schellenberg,              From-To      approx. 2017-2018
       Suite 400                                                 PC
       Detroit, MI 48202                                         1111 W. Long Lake Road
                                                                 Suite 200
                                                                 Troy, MI 48098

       Caring4Nurses, Inc.                                                                                       EIN:         XX-XXXXXXX
       c/o Dennis Conlin
       6043 Redondo Drive                                                                                        From-To      11/7/03 - 7/15/18
       Haslett, MI 48840

       Belize Resort Holdings, LLC                                                                               EIN:         XX-XXXXXXX
                                                                                                                 From-To




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19              Entered 04/10/19 14:06:16                     Page 165 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Chemical Bank


       Detroit Dev Fund


       Invest Detroit




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19            Entered 04/10/19 14:06:16                       Page 166 of 202
 Debtor 1      Robert W. Kamphuis, Jr.                                                                     Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Robert W. Kamphuis, Jr.
 Robert W. Kamphuis, Jr.                                                 Signature of Debtor 2
 Signature of Debtor 1

 Date     April 9, 2019                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19            Entered 04/10/19 14:06:16                       Page 167 of 202
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      Robert W. Kamphuis, Jr.                                                                                                         Case No.
                                                                                                  Debtor(s)                                 Chapter       7


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               5,000.00

             B.           The undersigned shall bill against the retainer at an hourly rate of hourly . [See attached firm hourly rate schedule.]
                          Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     335.00       of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:

5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or any
                     other adversary proceeding
6.          The source of payments to the undersigned was from:
             A.                        Debtor(s)' earnings, wages, compensation for services performed
             B.        XX              Other (describe, including the identity of payor)      Deliver Dental Solutions, Inc.
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:         April 10, 2019                                                                                           /s/ Stuart A. Gold
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         Stuart A. Gold P27766
                                                                                                                         Gold, Lange & Majoros PC
                                                                                                                         24901 Northwestern Hwy.
                                                                                                                         Suite 444
                                                                                                                         Southfield, MI 48075
                                                                                                                         (248) 350-8220 sgold@glmpc.com

 Agreed:        /s/ Robert W. Kamphuis, Jr.
                Robert W. Kamphuis, Jr.
                Debtor                                                                                                   Debtor



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

             19-45450-pjs                   Doc 1            Filed 04/10/19                   Entered 04/10/19 14:06:16                                 Page 168 of 202
19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 169 of 202
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19     Entered 04/10/19 14:06:16                   Page 170 of 202
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19     Entered 04/10/19 14:06:16                 Page 171 of 202
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19     Entered 04/10/19 14:06:16                Page 172 of 202
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19     Entered 04/10/19 14:06:16               Page 173 of 202
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Robert W. Kamphuis, Jr.                                                                  Case No.
                                                                                  Debtor(s)          Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: April 9, 2019                                                   /s/ Robert W. Kamphuis, Jr.
                                                                       Robert W. Kamphuis, Jr.
                                                                       Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             19-45450-pjs                 Doc 1           Filed 04/10/19        Entered 04/10/19 14:06:16       Page 174 of 202
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           1-800 Mini Storage of Troy
                           2477 W. Maple
                           Troy MI 48084



                           24 Capital
                           135 E. 57th
                           New York NY 10022



                           3M Unitek
                           2724 Peck Road
                           Monrovia CA 91016



                           5K Dental Lab
                           23225 Northwestern Hwy.
                           Southfield MI 48075



                           7300 Woodward, LLC
                           c/o Paul Huth
                           645 Griswold Street, Suite 43
                           Detroit MI 48226



                           Absopure Water Company
                           Dept. # 959314
                           PO Box 701760
                           Plymouth MI 48170



                           ADP
                           PO Box 842875
                           Boston MA 02284-2875



                           ADP Screening and Selection Services
                           PO Box 645177
                           Cincinnati OH 45264-5177



                           ADP, Inc.
                           PO Box 842875 Boston, MA 02284-2875
                           Boston MA 02284-2875



    19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 175 of 202
                       Adrienne Mixner
                       3136 Pearl
                       Warren MI 48091



                       AKF, Inc. dba Fundkite
                       29 W. 17th St.
                       New York NY 10011-5512



                       Aliyya Ware-Gause
                       15050 Glastonbur
                       Detroit MI 48223



                       AM Data Service, Inc
                       33097 Schoolcraft Rd
                       Livonia MI 48150



                       Ambulatory Anesthesia Solutions
                       Attn: Accounts Receivable
                       904 Hadden Ave
                       Howell MI 48843



                       Andrea Larry
                       8183 Parkland
                       Redford MI 48239



                       Andrea Millar
                       18576 Flamingo
                       Livonia MI 48152



                       Anthony Kahn
                       33110 Grand River
                       Farmington MI 48336



                       Applied Imaging
                       7718 Solution Center
                       Chicago IL 60677-7000




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 176 of 202
                       Ariel Bouskila, Esq.
                       40 Exchange Place
                       Suite 1306
                       New York NY 10005



                       Ariel Bouskila, Esq.
                       51 Hanover Square, Suite 2102
                       New York NY 10004



                       Ariel Clay
                       29090 Longview
                       Warren MI 48093



                       Ashley St. Pierre
                       1790 Lakeshore Rd, 123, South Woodslee
                       Ontario N0R1V0, Canada



                       Barbara Warren
                       5701 Bloomfield Drive
                       Grandville MI 49418



                       Benjeman Green
                       4850 23rd Street
                       Detroit MI 48208



                       Best Egg
                       1523 Concord Pike
                       Wilmington DE 19809-3000



                       Best Egg
                       4315 Pickett Road
                       Saint Joseph MO 64503



                       Betsy Kamphuis
                       1209 Silver Ridge Court
                       Greenville MI 48838




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 177 of 202
                       Bisco Dental Products
                       1100 W. Irving Park Road
                       Schaumburg IL 60193



                       Bizfund
                       2371 McDonald Ave.
                       2nd Floor
                       Brooklyn NY 11223



                       Bizfund
                       c/o Brian Schecher, Esq.
                       2371 McDonald Ave.
                       Brooklyn NY 11223



                       Blackjack BBQ
                       8023 Grand River Road
                       Brighton MI 48114



                       Blackjack BBQ, Rib, Kabobs, Pizza, Inc.
                       dba Rage Pizza
                       8023 Grand River Road
                       Brighton MI 48114



                       Blue Care Network of Michigan
                       PO Box 33608
                       Detroit MI 48232-5608



                       Blue CrossBlue Shield of Mich
                       P O Box 674416
                       Detroit MI 48267-4416



                       Blue Water Industrial Products
                       37280 Green Street
                       New Baltimore MI 48047



                       Brasseler USA
                       One Brasseler Blvd.
                       Savannah GA 31419


19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 178 of 202
                       Bullfrog
                       901 Tower Drive
                       Suite 305
                       Troy MI 48098



                       Byline Financial Group
                       Accounts Receivable Bin 88205
                       Milwaukee WI 53288-8205



                       Capital for Merchants/Rapid Capital           LLC
                       11900 Biscayne Boulevard
                       Miami FL 33181



                       Capital Merchant Services, LLC
                       30 Broad St
                       14th Floor
                       New York NY 10004



                       Capital Merchant Services, LLC
                       c/o Christopher Castro, Esq.
                       17 State Street, Suite 4000
                       New York NY 10004



                       Capital One
                       PO Box 34631
                       Seattle WA 98124-1631



                       Capital One
                       c/o TSYS Debt Management
                       PO Box 5155
                       Norcross GA 30091



                       Carabelli Dental
                       1443 S. Main Street
                       Royal Oak MI 48067



                       Carabelli Technologies, LLC
                       1442 S. Main Street
                       Royal Oak MI 48067

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 179 of 202
                       Caruso Dental Laboratory, Inc.
                       32238 Schoolcraft Rd., Ste F-4
                       Livonia MI 48150



                       Caruso Dental Laboratory, Inc.
                       c/o Anthony Wayne Kahn, Esq.
                       33110 Grand River Ave.
                       Farmington MI 48336-3120



                       Cash Crunch
                       30 Broad St.
                       Ste. 1201
                       New York NY 10004-2902



                       Cash Crunch
                       2371 McDonald Ave.
                       Brooklyn NY 11223



                       Cash Crunch
                       c/o Brian Schecher
                       2371 McDonald Ave.
                       Brooklyn NY 11223



                       Cash Crunch
                       c/o Brian Schecher, Esq.
                       2371 McDonald Ave.
                       Brooklyn NY 11223



                       CBSG/Par
                       22 N. 3rd St.
                       Philadelphia PA 19106



                       CFO Financial Solutions
                       18503 Clairmont Circle E.
                       Northville MI 48168



                       Charnia Hall
                       1556 E. Lafayette
                       Detroit MI 48207

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 180 of 202
                       Chase Auto Finance
                       PO Box 9001083
                       Louisville KY 40290-1083



                       Chase Bank
                       Cardmember Service
                       PO Box 94014
                       Palatine IL 60094-4014



                       Chemical Bank
                       333 E. Main Street
                       Midland MI 48640



                       Chemical Bank
                       c/o Shaheen, Jacobs & Ross, PC
                       615 Griswold, Suite 1425
                       Detroit MI 48226-3993



                       Chester T. Coccia
                       6649 Carlisle Ct.
                       West Bloomfield MI 48322



                       Christopher LeVasseur, Esq.
                       Stark Reagan PC
                       1111 West Long Lake #202
                       Troy MI 48098



                       Cincinnati Insurance Company
                       PO Box 145620
                       Cincinnati OH 45250-5620



                       Cintas
                       P.O. Box 630910
                       Cincinnati OH 45263



                       City of Detroit - Income Tax Division
                       2 Woodward Ave.
                       Room 512
                       Detroit MI 48226

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 181 of 202
                       Comcast Business
                       41112 Concept Dr.
                       Plymouth MI 48170



                       Complete Business Solutions Group Inc.
                       dba Par Funding
                       20 N. 3rd St.
                       Philadelphia PA 19106-2118



                       Corporate Debt Advisers
                       3333 S Congress Ave
                       Suite 303
                       Delray Beach FL 33445



                       Corporation Service Company
                       PO Box 2576
                       Springfield IL 62708-2576



                       Curve Dental
                       424 E. 800 N.
                       Suite 202
                       Orem UT 84057



                       Cynthia A. Clark, Esq.
                       Brian H. Smith, Esq.
                       20 N. 3rd Street
                       Philadelphia PA 19106



                       CyraCom, LLC
                       PO Box 74008083
                       Chicago IL 60674-8083



                       David Burkhart, Esq.
                       500 Woodward Ave
                       Suite 4000
                       Detroit MI 48226




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 182 of 202
                       David Cross, Esq.
                       535 Griswold
                       Suite 2300
                       Detroit MI 48226



                       David Karwacki
                       2255 E. Gunn Road
                       Rochester MI 48306



                       David M. Black, Esq.
                       Somers & Schwartz
                       1 Towne Square, Suite 1700
                       Southfield MI 48076



                       Dawn Ferguson
                       18889 Hanna
                       Melvindale MI 48122



                       DDS -Tapestry
                       c/o Robert Kamphuis
                       1209 Silver Ridge Court
                       Greenville MI 48838



                       DDS-Tapestry Dental, LLC
                       7310 Woodward Ave.
                       Suite 400
                       Detroit MI 48202



                       De Lage Landen Financial Services
                       1111 Old Eagle School Road
                       Wayne PA 19087-1453



                       Deliver Dental Solution, Inc
                       c/o Robert Kamphuis
                       1209 Silver Ridge Court
                       Greenville MI 48838




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 183 of 202
                       Deliver Dental Solutions, Inc.
                       dba Tapesry Dental
                       7310 Woodward, Suite 400
                       Detroit MI 48202



                       Deliver Dental Solutions, Inc.
                       7310 Woodward Ave.
                       Suite 400
                       Detroit MI 48214



                       Dell Financial
                       PO Box 6403
                       Carol Stream IL 60197-6403



                       Dena Lowe
                       25972 Briartown Blvd
                       Detroit MI 48051



                       Detroit Development Fund
                       3031 W. Grand Blvd.
                       Suite 505
                       Detroit MI 48202



                       Detroit Healthcare for the Homeless
                       Advantage Community Health Centers
                       100 Talon Centre Building, Suite 450
                       Detroit MI 48207



                       Detroit Healthcare for the Homeless
                       Advantage Health Centers
                       15400 W. McNichols, Suite 400
                       Detroit MI 48235



                       Detroit Riverview Medical Complex, LLC
                       c/o Paul Huth, Esq.
                        645 Griswold Street, Suite 4300
                       Detroit MI 48226




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 184 of 202
                       DMC
                       4201 St. Antoine, UHC, 4G3
                       Detroit MI 48201



                       Dominick N. Shoha, DDS
                       2879 Chestnut Run Drive
                       Bloomfield Hills MI 48302



                       Dorothy Fater
                       22945 Champaign
                       Taylor MI 48180



                       Dr. James Boynton
                       391 E Huron River Drive
                       Belleville MI 48109



                       Dykema Gossett
                       400 Renaissance Center
                       Detroit MI 48243



                       Eastman and Smith, Ltd
                       One Seagate, 24th Floor
                       PO Box 10032
                       Toledo OH 43699-0032



                       Edmund S Yee
                       280 West Maple #220
                       Birmingham MI 48009



                       Empire Funding
                       1022 Avenue M
                       Brooklyn NY 11230-4712



                       Eric Joseph Carmichael, Esq.
                       615 Griswold St.
                       Suite 1425
                       Detroit MI 48226-3907



19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 185 of 202
                       Erica Carter
                       530 W. Lantz
                       Highland Park MI 48203



                       Erin Zajkowski
                       1032 Lake Pointe
                       Grosse Pointe MI 48230



                       eServices
                       Dept CH 14200
                       Palatine IL 60055



                       ESK Funding/Daka
                       132 Franklin Place
                       Suite 490
                       Woodmere NY 11598



                       ESK Funding/Daka
                       c/o Issac Cwibeker, Esq.
                       483 Chestnut St.
                       Cedarhurst NY 11516



                       ETS Dental
                       c/o Samantha Cole, Esq.
                       3760 Sixes Road, Suite 126
                       Canton GA 30114



                       ETS Dental
                       c/o Michael R. Stillman, Esq.
                       30057 Orchard Lake Road, Suite 200
                       Farmington Hills MI 48334



                       ETS Dental
                       c/o Steven A. Brown, Esq.
                       3324 Marlane Ave.
                       Kalamazoo MI 49006




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 186 of 202
                       First of America Bank Corp.
                       1 Financial Pkwy
                       Kalamazoo MI 49009-8003



                       Ford Credit
                       PO Box 552679
                       Detroit MI 48255-2679



                       Gary A. Stern, DDS
                       2727 Bay Drive W.
                       West Bloomfield MI 48324



                       Geetha Ommi
                       14736 Mack Ave.
                       Detroit MI 48215



                       Geraldine Williams
                       19686 Raleigh Circle North
                       Southfield MI 48076



                       Global Merchant Cash Inc.
                       64 Beaver St.
                       Ste. 415
                       New York NY 10004-2508



                       Great Lakes Orthodontic Products
                       200 Cooper Ave.
                       Tonawanda NY 14150



                       Guardian Insurance
                       P O Box 677458
                       Dallas TX 75267-7458



                       Health First
                       HF Acquisition CO, LLC
                       Dept. CH 14330
                       Palatine IL 60055



19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 187 of 202
                       Henry Ford Health System
                       PO Box 553920
                       Detroit MI 48255



                       Henry Schein Inc.
                       Dept CH 10241
                       Palatine IL 60055-0241



                       Henry Schein Orthodontics
                       1822 Aston Ave
                       Carlsbad CA 92008



                       Henry Schein Practice Solutions
                       1220 South 630 East
                       Suite 100
                       American Fork UT 84003



                       Hillsboro Marine
                       3000 N. Federal Hwy.
                       Pompano Beach FL 33064-6852



                       Hope Network
                       3075 Orchard Vista Drive
                       Grand Rapids MI 49546



                       Huntington National Bank
                       PO Box 182387
                       Columbus OH 43218-2387



                       iContracts
                       1011 US Route 22 West
                       Suite 104
                       Bridgewater NJ 08807



                       Iesha Meredith
                       3250 Burlingame
                       Detroit MI 48206



19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 188 of 202
                       Ifechide Nwabueze
                       30645 Leemoor St.
                       Bevelry Hills MI 48025



                       Instructure, Inc
                       6330 South 3000 East
                       Suite 700
                       Salt Lake City UT 84121



                       Integrity Business Solutions
                       26107 Sherwood Ave
                       Warren MI 48091



                       Integrity Networks, LLC
                       c/o Edmund S. Yee, Esq.
                       280 W. Maple Road, Ste 220
                       Birmingham MI 48009-3344



                       Internal Revenue Service
                       Centralized Insolvency Operations
                       PO Box 7346
                       Philadelphia PA 19101-7346



                       Invest Detroit Foundation
                       600 Renaissance Center
                       Suite 1710
                       Detroit MI 48243



                       Iron Mountain
                       PO Box 27128
                       New York NY 10087-7128



                       Isabella Bank
                       PO Box 100
                       Mount Pleasant MI 48804-0100



                       J.W. Henry Watson
                       18530 Mack Avenue
                       Grosse Pointe MI 48236

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 189 of 202
                       James Geist, DDS
                       2700 Martin Luther King Blvd
                       Detroit MI 48208



                       James P. Stenger
                       966 Lincoln
                       Grosse Pointe MI 48230



                       Janet Zalucha
                       311 Plymouth Road
                       Apt. 308
                       Plymouth MI 48170



                       Jeff Feasby
                       Comerica Bank Bldg
                       600 B Street - #2100
                       San Diego CA 92101



                       Jessica Welch
                       21260 Cyman
                       Warren MI 48091



                       Kara Gee
                       1060 Fairholme Road
                       Grosse Pointe Woods MI 48236



                       Kash Capital
                       475 Northern Blvd.
                       Great Neck NY 11021-4819



                       Kash Capital
                       475 Northern Blvd.
                       Flr 3, Suite 36
                       Great Neck NY 11021



                       Kash Capital
                       475 Northern Blvd.
                       Flr 3, Suite 36
                       Great Neck NY 11021-4819

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 190 of 202
                       Kash Capital
                       c/o Ariel Bouskila, Esq.
                       51 Hanover Square, Suite 2102
                       New York NY 10004



                       Kennedy Business Services, Ltd dba ETS
                       c/o Michael R. Stillman, Esq.
                       30057 Orchard Lake Road, Ste. 200
                       Farmington Hills MI 48334-2265



                       Kilpatrick & Associates, PC
                       903 North Opdyke Road
                       Suite C
                       Auburn Hills MI 48326



                       Kilpatrick and Assocaites
                       903 N. Opdyke
                       Suite C
                       Auburn Hills MI 48326



                       Kristen Ponichter
                       1210 Morse Ave.
                       Apt. 24
                       Royal Oak MI 48067



                       Kristi Thomas
                       17360 Rainbow Drive
                       Lathrup Village MI 48076



                       LaDonia Washington
                       14046 Artesian
                       Detroit MI 48223



                       Lakeshore Global, Inc.
                       7310 Woodward Ave.
                       Suite 500
                       Detroit MI 48202




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 191 of 202
                       Latoya Lewis
                       18520 W. 9 Mile Road
                       Southfield MI 48075



                       Lending Club
                       71 Stevenson Street, Suite 300
                       San Francisco CA 94105



                       Lending Club
                       595 Market Street
                       Suite 200
                       San Francisco CA 94105



                       LN2 Gas and Supply
                       12620 Southfield
                       Detroit MI 48223



                       Lothamer Dental Laboratory
                       66 N. Saginaw Street
                       Lapeer MI 48446



                       LVNV Funding LLC
                       P O Box 10584
                       Greenville SC 29603



                       Maribel McCarthy
                       26525 Pennie Street
                       Dearborn Heights MI 48125



                       Mark S. Smith, DDS
                       2825 Tallahassee Dr
                       Rochester Hills MI 48306



                       Marlin Business Bank
                       300 Fellowship Road
                       Mount Laurel NJ 08054




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 192 of 202
                       Marlin Business Services Corp.
                       c/o Edward R. Dietz, Esq.
                       300 Fellowship Road
                       Mount Laurel NJ 08054



                       Marva Brown
                       3703 Russell Street
                       Detroit MI 48207



                       Mary Hannawa, DDS
                       5432 Provincial Dr.
                       Bloomfield Hills MI 48302



                       Max Recovery Group, LLC
                       187 Wolf Road
                       Albany NY 12205



                       MCA Recovery LLC
                       17 State Street, Suite 4000
                       New York NY 10004



                       MCA Recovery LLC
                       17 State St.
                       Suite 4000
                       New York NY 10004



                       MedaCore, LLC
                       1942 Hopedale
                       Troy MI 48085



                       Michael Stillman
                       30057 Orchard Lake Road #200
                       Farmington MI 48334



                       Michigan Attorney General's Office
                       Cadillac Place, 10th Floor
                       3030 W. Grand Blvd., Ste 10-200
                       Detroit MI 48202


19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 193 of 202
                       Michigan Department of Treasury
                       Bankruptcy Unit
                       PO Box 30168
                       Lansing MI 48909



                       Midway Dental Detroit
                       23399 Commerce Dr
                       Suite B1
                       Farmington Hills MI 48335



                       Midway Dental Supply
                       32553 Schoolcraft Rd
                       Livonia MI 48150



                       MOA
                       910 Bloomcrest Drive
                       Bloomfield Hills MI 48304



                       Modio Health, Inc
                       2228 West Great Neck Rd
                       Suite 205
                       Virginia Beach VA 23451



                       Molly Doyle
                       1552 Devon Lane
                       Troy MI 48084



                       Morris Velilla
                       1 Brady Lane
                       Beverly Hills MI 48025



                       Mossa Baghum
                       1990 Golfview Drive
                       Apt. 205
                       Troy MI 48084




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 194 of 202
                       MyCare Health Center
                       c/o The Allen Law Group
                       2500 Fisher Bldg, 3011 West Grand Blvd.
                       Detroit MI 48202-3030



                       National Funding, Inc.
                       c/o James Hawley, Esq
                       9820 Towne Centre
                       San Diego CA 92101



                       Natus Medical Inc.
                       P.O. Box 3604
                       Carol Stream IL 60132



                       New York Unity Factor, LLC
                       c/o CBSG
                       22 N. 3rd Street
                       Philadelphia PA 19106



                       New York Unity Factor, LLC
                       c/o Norman M. Valz, Esq.
                       39 Broadway, Suite 230
                       New York NY 10006



                       Noah Mamo
                       2570 Maplewood
                       Royal Oak MI 48073



                       Olson Dental Laboratory
                       16404 Nineteen Mile Rd.
                       Clinton Township MI 48038



                       ONYX
                       30 Broad St.
                       New York NY 10004



                       ONYX IQ Inc.
                       30 Broad St.
                       New York NY 10004

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 195 of 202
                       ONYX IQ Inc.
                       c/o Joseph Sussman, Esq.
                       333 Pearsall Ave., Suite 205
                       Cedarhurst NY 11516



                       ONYX IQ Inc.
                       c/o Jonathan C. Myers, Esq.
                       27777 Franklin Road, Suite 2500
                       Southfield MI 48034



                       Ortho Cycle Company
                       2026 Scott Street
                       Hollywood FL 33020



                       P & G Oral Health
                       24808 Network Place
                       Chicago IL 60673



                       Patricia Rayner, PharmD BCOP
                       24808 Network Place
                       Chicago IL 60673



                       Patricia Smirnes
                       29790 Boewe Drive
                       Warren MI 48092



                       Peak Performers, Inc
                       c/o Anthony Wayne Kahn
                       33110 Grand River Ave
                       Farmington Hills MI 48336



                       Perez, Vaughn and Feasby
                       600 B Street
                       Suite 2100
                       San Diego CA 92101



                       PNC Bank
                       PO Box 856177
                       Louisville KY 40285-6177

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 196 of 202
                       Praxair Distribution Inc.
                       Dept CH 10660
                       Palatine IL 60055-0660



                       Prentis Davis
                       419 Illinois Street
                       Park Forest IL 60466



                       Private Capital Lending
                       400 Renaissance Center
                       Suite 2600
                       Detroit MI 48243



                       Professional Endodontics PC
                       29201 Telegraph
                       STE 525
                       Southfield MI 48034



                       ProHealth Capital
                       PO Box 41602
                       Philadelphia PA 19101-1602



                       Puckett, Clement and Schellenberg, PC
                       1111 W. Long Lake Road
                       Suite 200
                       Troy MI 48098



                       Redico
                       P.O. Box 467
                       Emerson NJ 07630



                       Redico Management
                       1 Towne Square
                       Suite 1600
                       Southfield MI 48075



                       Regents of the University of Michigan
                       PO Box 223131
                       Pittsburgh PA 15251

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 197 of 202
                       Regents of the University of Michigan
                       C/O Mike Fox, Director of Budget and Fin
                       3003 South State Street
                       Ann Arbor MI 48109



                       Rehab Alabduljabbar
                       25459 Sullivan Lane
                       Novi MI 48375



                       Revenue Assurance Partners
                       19399 Helenberg Road
                       Suite 5
                       Covington LA 70433



                       Rhonda Cain
                       9267 W. Pickwick Circle
                       Taylor MI 48180



                       Richardo Kilpatrick, Esq.
                       Kilpatrick & Associates, P.C.
                       903 N Opdyke Road, Ste. C
                       Auburn Hills MI 48326



                       Ricoh USA, Inc.
                       PO Box 802815
                       Chicago IL 60680-2815



                       Riina Elsey
                       855 St. Claire Avenue
                       Grosse Pointe MI 48230



                       Rocket Fiber
                       1505 Woodward Ave
                       Suite 300
                       Detroit MI 48226



                       Sara Campbell
                       26810 Fairfield Ave.
                       Warren MI 48089

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 198 of 202
                       Sharon Clanton
                       26044 Falmouth Dr.
                       Warren MI 48089



                       Sherran Haely
                       31420 John R Rd.
                       Apt. 115
                       Madison Heights MI 48071



                       Shirina Cade
                       14027 Patton
                       Detroit MI 48223



                       SK Dental Lab
                       23225 Northwestern Hwy
                       Southfield MI 48075



                       Sky Group Grand, LLC
                       7310 Woodward
                       Suite 500
                       Detroit MI 48202



                       SmartPractice
                       PO Box 29222
                       Phoenix AZ 85038-9222



                       Smilemakers
                       P.O. Box 2543
                       Spartanburg SC 29304



                       SOFI
                       One Letterman Drive
                       Building A, Suite 4700
                       San Francisco CA 94129



                       Sofi Lending Corp Personal Loans
                       PO Box 654158
                       Dallas TX 75265


19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 199 of 202
                       Sohn Linen Service
                       P O Box 2115
                       Lansing MI 48909



                       Stacey Cook
                       23180 Suffield
                       Brownstown MI 48174



                       Stephanie Turner
                       16262 Andover Drive
                       Clinton Township MI 48035



                       Stephanie Warren
                       9580 Piedmont
                       Detroit MI 48828



                       Steven C. Lynch, Esq.
                       Muller, Muller, Richard, Harms, et. al.
                       33233 Woodward Ave.
                       Birmingham MI 48009



                       Strategic Practice Solutions
                       8187 Rhode Dr.
                       STE B
                       Shelby Township MI 48022



                       Suha Aljuneidi
                       5000 Heather Drive
                       Apt 103
                       Dearborn MI 48126



                       Thomas David Rose
                       9000 East Jefferson Ave.
                       Apartment 8-7
                       Detroit MI 48214



                       Tiffanie Dillard
                       6471 Piedmont Street
                       Detroit MI 48228

19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 200 of 202
                       Tim Weeks
                       901 Wilshire Blvd
                       Suite 300
                       Troy MI 48084



                       Tonya King
                       4760 Princess
                       Detroit MI 48125



                       UniFirst Corporation
                       6400 Monroe Blvd.
                       Taylor MI 48180



                       United Collection Bureau, Inc.
                       5620 Southwyck Blvd.
                       Suite 206
                       Toledo OH 43614-1501



                       United States Attorneys Office
                       211 West Fort Street
                       Detroit MI 48226



                       US Bank
                       4325 17th Ave S.
                       Fargo ND 58125



                       Vadim Serebro Esq.
                       55 Broadway, 3rd Floor
                       New York NY 10006



                       Verizon Wireless
                       P.O. Box 15062
                       Albany NY 12212-5062



                       Wells Fargo Vendor Financial Svcs
                       PO BOX 650016
                       Dallas TX 75265-0016



19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 201 of 202
                       West Interactive Services Corp
                       Dept # 1343
                       Denver CO 80256-0001



                       WG Financing
                       141 NE 3rd Ave.
                       Miami FL 33132



                       William Mamo and Claudine Mamo
                       16779 Sunderland
                       Detroit MI 48219



                       World Global Capital , LLC dba Fundkite
                       30 Broad St.
                       14th Floor, Suite 14108
                       New York NY 10004



                       World Global Financing
                       c/o Ross Hartog
                       101 NE Third Ave., Suite 1210
                       Fort Lauderdale FL 33301



                       Worldwide Capital Management
                       6 Venture Suite
                       Suite 305
                       Irvine CA 92618



                       Zack's Plumbing
                       59957 Kunstman Road
                       Ray Township MI 48096




19-45450-pjs   Doc 1   Filed 04/10/19   Entered 04/10/19 14:06:16   Page 202 of 202
